 



Exhibit 10.1
(CITY OF WEST PALM BEACH LOGO) [w21005w2100501.gif]
WEST PALM BEACH COMMUNITY REDEVELOPMENT AGENCY
CITY CENTER PROJECT
Phase 1 — Programming
Republic Properties Corporation
RFP #03/04-109
TABLE OF CONTENTS

 
SECTION 1 — AGREEMENT
SECTION 2 — PROJECT; SCOPE OF WORK
SECTION 3 — PROFESSIONAL SERVICES FEE
SECTION 4 — PROFESSIONAL SERVICES
SECTION 5 — TERM
SECTION 6 — SMALL BUSINESS PROGRAM ORDINANCE GOAL
SECTION 7 — TEAM
SECTION 8 — PROJECT MANAGER
SECTION 9 — TERMS AND CONDITIONS
SECTION 10 — HEADINGS, CAPTIONS, TITLES
SCHEDULE “1” — PROJECT/SCOPE OF WORK
SCHEDULE “2” — PROFESSIONAL SERVICES FEE & EXPENSES
SCHEDULE “3A” — PROFESSIONAL SERVICES
3.   Standard Professional Services
3.1 Phases of Professional Services
3.2 Professional Services Included
3.2.1 Programming Phase
3.3 Estimated Construction Costs
3.4 Non-Included Additional Services
3.4.1 Information Furnished by the CRA
3.4.2 Material Changes by the CRA or a Governing Body
3.4.3 Renderings or Models for CRA
3.4.4 Alternate Bids
3.4.5 Unanticipated Procurement of Other Professional Services
3.4.6 Agreed Travel
3.4.7 Bid Protests, Re-Bidding or Renegotiating of Contracts
3.4.8 Surveys
3.4.9 DEVELOPER in Proceedings
3.4.10 Redesign
3.5 Modifications by the CRA to the Project

1



--------------------------------------------------------------------------------



 



 
3.6 Delay
SCHEDULE “3B” — PROFESSIONAL SERVICES
SCHEDULE “4” — TERM
SCHEDULE “5” — SMALL BUSINESS GOAL FOR THE PROJECT
SCHEDULE “6” — ADDITIONAL STANDARD TERMS AND CONDITIONS
6.1 Responsibilities of the CRA
6.1.1 Designation of CRA Representative on Project
6.1.2 Specification of CRA Requirements for Project
6.1.3 Items to be Furnished upon the DEVELOPER’s Request
6.1.4 Access to Property
6.1.5 Attendance at Meetings
6.2 Availability of Funds
6.3 Representations of the DEVELOPER
6.3.1 Warranty of Design and Constructability
6.3.2 Authority of DEVELOPER to Conduct Business
6.3.3 No Solicitation
6.3.4 Independent Contractor Relationship
6.3.5 Personnel
6.3.5.1 Non-Discrimination by DEVELOPER
6.3.5.2 Fair Labor Standards Act
6.3.5.3 Unauthorized Aliens
6.3.5.4 Possession of Firearms
6.3.6 Selection of Sub-consultants
6.3.7 Absence of Arrears
6.3.8 Absence of Conflicts of Interest
6.3.9 State Taxes
6.3.10 Obligation to Furnish Documents to the CRA
6.3.11 Public Entity Crime Act
6.3.12 Compliance with Laws
6.4 Public Records Law
6.5 Confidentiality
6.6 CRA’s Ownership of Documents
6.7 DEVELOPERs Competitive Negotiation Act
6.8 CRA of West Palm Beach Small Business Ordinance
6.8.1 Small Business Program Ordinance
6.8.2 Small Business Records
6.9 Invoices and Audit of Records
6.9.1 Invoices to the CRA
6.9.2 Charges Above the Professional Fee and Supporting Records
6.9.3 Significance of “Final Invoice”
6.10 Access and Audit
6.11 Insurance
6.11.1 Insurance Requirements Generally
6.11.2 Required Types and Amounts of Coverage
6.11.3 CRA as Additional Named Insured
6.12 Indemnification
6.13 Successors and Assigns
6.14 Communications and Notice
6.15. Termination
6.15.1 Right to Terminate
6.15.2 Termination for Cause

2



--------------------------------------------------------------------------------



 



 
6.15.3 Termination for Convenience
6.15.4 Implementation Procedures for Termination
6.16 Litigation; Waiver of Jury Trial
6.17 Waiver
6.18 Third Party Beneficiaries
6.19 Joint Preparation
6.20 Severability of Provisions
6.21 Entire Agreement
6.22 Amendments

3



--------------------------------------------------------------------------------



 



Professional Services Agreement
CITY CENTER PROJECT
PHASE 1 — Programming
RFP #03/04-109
     This Agreement is made by and between the WEST PALM BEACH COMMUNITY
REDEVELOPMENT AGENCY (“CRA”) located at 200 Second Street West Palm Beach
Florida 33401 and REPUBLIC-WPB CORP., a District of Columbia corporation,
authorized to do business in the State of Florida with a principal address of
1280 Maryland Avenue Suite 200. Washington, DC 20024 (the ‘DEVELOPER’).
     WHEREAS, the CRA issued its Request for Proposal RFP #03/04-109 (the ‘RFP’)
pursuant to state and local law to solicit proposals to design and construct a
public/private project including a City Hall, public library, photographic
center and parking facility, along with other facilities that may be mutually
agreed upon known as ‘City Center’ (the ‘Project’); and
     WHEREAS, DEVELOPER responded to the RFP by submitting its proposal dated
May 6, 2004 (the ‘Proposal’) which proposal was accepted by the CRA and City;
and
     WHEREAS the CRA and DEVELOPER are in the process of negotiating a contract
for the complete scope of services necessary for the design, construction and
development of the City Center Project, but desire to commence Project
programming and other initial services to provide information regarding scope
and costs necessary for the details of the design, construction and development
contract, which shall constitute Phase 1 of the Project;
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the CRA and the DEVELOPER desire to enter into a Professional Services Agreement
for the initial programming phase of the City Center Project (the ‘Agreement’),
the terms of which follow:
SECTION 1 — AGREEMENT
     The term “Agreement” shall include all the terms and conditions and project
requirements set forth in the RFP #03/04-109., the Proposal and this Agreement,
all of which taken together form the Agreement. Unless the context requires
otherwise, all references to ‘this Agreement’ and use of the terms herein
‘hereby, ‘hereof, hereto’ hereunder and the like shall be deemed to include the
RFP, the Proposal, this Agreement and any addenda thereto. Except as otherwise
specifically provided herein, in the event of any conflict between the specific
provisions of this Agreement and the requirements or provisions of the RFP the
provisions shall be given precedence in the following order, (1) this Agreement,
(2) the RFP, (3) the Proposal, Wherever possible, the provisions of the
documents shall be construed in such manner as to avoid conflicts between
provisions of the

4



--------------------------------------------------------------------------------



 



various documents.
SECTION 2 — PROJECT; SCOPE OF WORK
     The DEVELOPER agrees to provide to the CRA professional services in
connection with the City Center Project scope identified on Schedule “1’
attached hereto (the Project ).
SECTION 3 — PROFESSIONAL SERVICES FEE
     The professional services fee to be paid by the CRA to the DEVELOPER for
all professional design services of both the DEVELOPER and any of its
subcontractors in connection with the Project hereunder is set forth on Schedule
“2’ attached hereto (the ‘Professional Services Fee’).
SECTION 4 — PROFESSIONAL SERVICES
     The DEVELOPER agrees that in exchange for the Professional Services Fee it
will render the professional services outlined on Schedule “3 attached hereto
which include both standard professional services outlined in the Scope of Work
in Schedule ‘1’ and the standard services outlined in Schedules 3.A’/3.B’ (the
‘Professional Services’).
SECTION 5 — TERM
     This Agreement shall commence as of the last date of execution of this
Agreement, unless otherwise indicated in Schedule ‘4 and shall continue in force
until such time set forth on Schedule ‘4’ attached hereto unless extended by
Amendment hereto or terminated early by either party (the ‘Term’).
Notwithstanding the expiration date or early termination date hereunder, it is
agreed that the indemnity provisions the right to audit and all covenants
agreements, representations and warranties made herein or otherwise made in
writing by the DEVELOPER, including but not limited to any representations made
herein relating to disclosure or ownership of documents, shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
SECTION 6 — SMALL BUSINESS PROGRAM ORDINANCE GOAL
     The City of West Palm Beach Small Business Program, set out in Chapter 66
of the City Code., is incorporated herein by reference and a copy is attached as
part of Schedule 5.
SECTION 7 — TEAM
     Pursuant to DEVELOPER’s Proposal DEVELOPER covenants and agrees that it
intends as it deems necessary, to enter into contracts with the following firms
or persons to provide services for

5



--------------------------------------------------------------------------------



 



the Project as members of DEVELOPER’s team. DEVELOPER shall not make any change
or substitution of any consultants, subcontractors or team members without the
written authorization of CRA whose approval shall not be unreasonably withheld.
DEVELOPER shall ensure that its subcontracts with its team members will Comply
in all respects with this Agreement., including but not limited to insurance and
indemnification provisions.
Song + Associates, Inc. — Architecture
Michael Graves & Associates — Architecture
Resource Planning Group — Library DEVELOPER
Michael Singer & Associate — Public/Creative Art
Michael Rodd & Associates — Landscape Architecture
Thornton-Tomasetti Engineers — Structural
Meinhardt, USA — MEP
Craven Thompson — Civil/ Survey
Ardaman & Associates — Geotechnical / Environmental
Rolf Jenson & Associates — Fire Protection & Safety
Catalfumo Construction., Ltd. — Construction
LB & Limited
Cary O’Donnell Public Relations Group, Inc.
SECTION 8 — PROJECT MANAGER
     The DEVELOPER designates Steven A. Grigg as its Project Manager. The
Project Manager. or his designate will meet with the CRA’s project team at the
commencement of each Phase and Task and weekly for progress meetings.
DEVELOPER’s Project Manager shall be available for CRA Commission presentations
and meetings as needed. The CRA designates Dorritt Miller as its Project
Manager.
SECTION 9 — TERMS AND CONDITIONS
     The parties agree to comply with all terms and conditions contained herein,
including those set forth on Schedule 6 attached hereto (the ‘Terms and
Conditions’).
SECTION 10 — HEADINGS., CAPTIONS., TITLES
     Headings captions or titles contained herein are for reference and
convenience purposes only and shall not be used to interpret the content of the
provisions herein.
IN WITNESS WHEREOF, the parties hereto have made and executed this Agreement and

6



--------------------------------------------------------------------------------



 



have hereunto signed in their names by their duly authorized representatives as
of the day and year indicated below.


                          ATTEST:       WEST PALM BEACH COMMUNITY              
  REDEVELOPMENT AGENCY    
 
                        By:   /s/ [ILLEGIBLE]       By:   /s/ Lois J. Frankel  
                            Secretary           Lois J. Frankel, Chair    
 
                                        CRA COUNSEL                     Approved
as to form                     and legal sufficiency    
 
              By:   [ILLEGIBLE]    
 
                       
 
              Date:   10/08/04    
 
                        WITNESSES:       REPUBLIC-WPB CORP.    
 
                       
By:
  /s/ Rose Jeffrey       By:   /s/ Steven A. Grigg  
 
                   
 
                        Print Name: Rose Jeffrey       Print Name: Steven A.
Grigg                 Title: President                 Date: October 26, 2004  
 

7



--------------------------------------------------------------------------------



 



SCHEDULE “1”

PROJECT / SCOPE OF WORK

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04-109

The City Center Project consists of the design, construction and development of
an urban mixed-use project which shall include a City Hall and Commission
Chambers of approximately 130,000 gross square feet, a public library of
approximately 85,000 gross square feet, a photographic center and museum of
approximately 35,000 gross square feet and sufficient public parking (the
“Public Facilities) along with private development which may include commercial,
office and/or residential components, to be known as ‘City Center’ (the
‘Project’). The size of all Project components will be determined through Phase
1, the programming phase. The Project shall be a focal point for community
activity that will be an identifiable City Center and will incorporate public
open space, public art and amenities.
The Project will be constructed on approximately three (3) acres consisting of
two parcels; i) the full CRA block bounded by Clematis Street, Banyan Boulevard,
Dixie Highway and Quadrille Boulevard; ii) a parcel of land approximately 100
feet deep along Quadrille Boulevard, from Clematis Street to Banyan Boulevard;
and (iii) any air rights easements necessary (collectively the Property).
An estimated budget of $50,000,000 including site preparation, architectural and
design services, building construction, engineering services, consultants,
furniture, fixtures and equipment is proposed for the Public Facilities, parking
garage and CRA portion of the Project. Interior finish, furniture, fixtures and
equipment will not be included for the photographic center. This budget may be
adjusted as a result of the programming phase, value engineering fund raising,
or as determined by the CRA. Such budget modifications may have corresponding
impacts upon the design and scope of the Project.
The DEVELOPER and its team members shall provide all professional services to
perform Phase 1, the programming phase and conceptual design for the City Center
Project Public Facilities including development of a plan for public
participation and the conduct of public workshops. DEVELOPER shall perform the
Programming Tasks as more specifically described herein as Phase 1 tasks in
DEVELOPER s Scope of Services marked as Exhibit 1, following this page and
incorporated herein.
It is anticipated that upon acceptance of the Programming Report and conceptual
design, the parties will enter into a subsequent contract or contracts for the
completion of the Project design, construction and the development and sale of
the private portion.

8



--------------------------------------------------------------------------------



 



Exhibit 1

 
KEY
1 —Phase 1 — week 1 to 8
2 — Phase II — week 9 to 26
 
Project Management
Public
Coordination with Owner
Coordination with Government Agencies
Coordination with Development Team
Coordination with Design Team
Coordination with Public Relations Team
 
Program Verification
Review of Existing Programmatic Information
Development of Adjacencles & Relationships: Bubble Diagram
Development of Project: Web-site and E-Mail Links
Small Group Visits to Five or Six Facilities
Development of Powerpoint Presentation from Trips
Stakeholder Workshop/Library
Stakeholder Workshop/City Hall
Stakeholder Workshop/Museum
Stakeholder Workshop/Overall & Outdoor
Imperative Public Workshop/Charette 1
Public Art Program Development
Preparation of Building Systems Narrative
Completion of Draft Program
Review & Approval by West Palm Beach Council
Printing and Distribution of Building Program
 
Study and Strategy
Development of Use-Mix Market Study
Preparation of the Private Space Program
Development of a Rental Marketing Strategy
Develop and distribute a project newsletter to community
Initiation of Concept Design
Prepare Site Survey Data
Preliminary Utility Research and Coordination

 



--------------------------------------------------------------------------------



 



 
Obtain and Review Geotechnical Data
Obtain and Review Environmental Data
Preliminary Traffic and Pedestrian Circulation Analysis & Report
Preliminary Parking Analysis & Report
Public Art Program Development
Prepare System Narratives
Stakeholder Workshops/Charrette 2
Library Alternative Concepts
City Hall Alternative Concepts
Museum Alternative Concepts
Overall & Outdoor Alternative Concepts
Interim Presentation to Client Committee
Preparation of Concetual Cost Estimate
Completion of Concept Design
Presentation to West Palm Beach Commission
Review and Approval by West Palm Beach Commission



--------------------------------------------------------------------------------



 



SCHEDULE “2”

PROFESSIONAL SERVICES FEE & EXPENSES

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04 — 109

2.1 Professional Service Fee: The Professional Services Fee, including normal
related administrative expenses, for Phase 1, the Programming Phase of the City
Center Project shall not exceed Five Hundred Eighty-Five Thousand and 00/100
Dollars ($585,000.00).
2.2 The Professional Services Fee includes all fees or payments that the
DEVELOPER proposes to pay or make to its subcontractors, consultants and team
members in connection with this Agreement. The Professional Services Fee is
inclusive of Administrative out-of-pocket expenses and Other Expenses (as
defined in 2.4 and 2.5) to be incurred in connection with the performance of the
Services hereunder.
2.3 Payment of the Professional Services Fee on account of services rendered
shall be made in accordance with the following payment and deliverable schedule
and upon acceptance of deliverables satisfactory to the CRA and presentation of
DEVELOPER’s statement of services.

                              Task Deliverable   Fee  
Task I — First public workshop/charette
  $ 195,000.00  
 
       
Task 2 — Second public workshop/charette
  $ 195,000.00  
 
       
Task 3 — Submittal of final Programming Report
  $ 195,000.00  

2.4 Administrative Expenses. The administrative out-of-pocket expenses include
administrative expenses directly related to the Project. Administrative Expenses
are limited to reasonable charges for the following: long distance telephone
calls and facsimile transmissions, courier deliveries, FedEx or delivery
services, U.S mail and certified mail, photocopies and reproduction of plans
prepared for distribution to the construction manager, contractors and or CRA,
printing, plotting and book production expenses (the “Administrative Expenses”)
which are included within the Professional Service Fee.
2.5 Other Expenses. Other Expenses are any other expenses such as
transportation, lodging, meals, the utilization of specialized equipment or
special consulting services necessitated by the Project or permit fees, which
expenses shall not be incurred for the account of the CRA absent prior written
approval by the CRA from time to time following the request by the DEVELOPER and
shall be paid in accordance with the City of West Palm Beach Travel Policy (the
“Other Expenses”).
2.6 Releases. The DEVELOPER shall, upon receipt of any payment from the CRA,
provide the CRA with written releases, in form and substance acceptable to the
CRA, for all services performed by any team member or sub-DEVELOPER or other
entity through the date covered by the payment.

9



--------------------------------------------------------------------------------



 



SCHEDULE “3A”

PROFESSIONAL SERVICES

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04 — 109

3. Standard Professional Services
Further to and in conjunction with Section 4 of this Agreement, the DEVELOPER
agrees to serve as the CRA’s professional DEVELOPER for the Project and to
provide professional advice based on the needs of the CRA. The DEVELOPER s
services hereunder include all services to be performed by DEVELOPER and its
team members and consultants.
3.1 Phases of Professional Services
     The Professional Services intended to be compensated by the Professional
Services Fee hereunder shall include and be broken down into the following
phases of service:
     1. Programming Phase
The DEVELOPER shall not commence any other services related to the Project,
until a written agreement for such services is executed by the parties:
3.2 Professional Services Included
     In consideration for the Professional Services Fee for the Project the
DEVELOPER agrees to perform the Professional Services as follows:
     3.2.1 Programming Phase
     Upon signature hereof the CRA authorizes the DEVELOPER to commence
performance of the Programming Phase. The DEVELOPER shall thereafter:
     1. Consult with the CRA regarding the CRA’s requirements for the Project
and review available data;
     2. Meet regularly with the CRA s Project Manager/Project Team;
     3. Advise the CRA as to the necessity of the CRA’s provision or acquisition
from others of certain services of the types described in Section 34 below, and
assist CRA in obtaining such services;
     4. Develop a comprehensive plan for public involvement. Conduct public
workshops and charettes to receive public input Interview elected officials;
     5. Provide analyses of the CRA’s needs surveys site evaluations and
comparative solutions;
     6. Develop the program for the Public Facilities, based on analysis of the
CRAs needs including alternatives and shared-use elements;
     7. Develop an Estimated Construction Cost;

10



--------------------------------------------------------------------------------



 



     8. Prepare a report containing the gross building square footage, a floor
by floor, room by room description of each proposed building and a conceptual
design, along with proposed alternatives for consideration and Estimated
Construction Cost (the “Programming Report”);
     9. Present one original Programming Report, together with ten (10) copies
thereof for review and comment by the CRA.
     10. Present the Programming Report to the CRA Board at a public meeting;
     11. Revise the Programming Report, as requested by the CRA to enable the
CRA to approve the programming Report;
     12. Submit one (1) original and ten (10) copies of the final approved
Programming Report to the CRA.
3.3 Estimated Construction Costs
      The Estimated Construction Cost of the Public Facilities and public
portion of the Project shall include the total cost to the CRA of those elements
of the Project designed and specified by DEVELOPER; excluding (1) the
Professional Services fee, administrative costs and other reimbursable expenses
hereunder; (2) the cost of land, rights-of-way, or compensation for or damages
to properties; (3) the costs of the CRA’s legal, accounting, insurance or
auditing services; and (4) interest and financing charges incurred in connection
with the Project or the cost of other services to be provided by the CRA
directly or by others to the CRA pursuant to Section 3.4 herein, since DEVELOPER
has no control over local conditions, the cost of labor, materials, equipment or
services furnished by others, or over competitive bidding or market conditions,
DEVELOPER does not guarantee the accuracy of any estimates of construction costs
as compared to construction contractor’s bids or the actual cost to the CRA.
3.4. Non-Included Additional Services
     If, and only if authorized in writing in advance by CRA, or if set forth on
Schedule 3C hereto, DEVELOPER shall furnish or caused to be furnished additional
services Identified in the Sub-Sections immediately below (the “Additional
Services”), These services are not included as part of the Professional Services
being compensated hereunder by virtue of the Professional Services Fee and will
be compensated as Other Expenses as such term is defined in Schedule “2” hereof.
     3.4.1 Information Furnished by the CRA
     Additional Services may include services to make measured drawings of or to
investigate existing conditions or facilities, or to verify the accuracy of
drawings or other information furnished by the CRA to the extent that such
services are not expressly included in the request for proposal or other
invitation for procurement by the CRA identified on Schedule “1” of this
Agreement.
     3.4.2 Material Changes by the CRA or a Governing Body
     Additional Services will include services resulting from material changes
in the general scope, extent or character of the Project or its design including
(1) material changes in size, complexity the CRA’s schedule, character of
construction or method of financing or (2) revising previously accepted studies,
reports, design documents or construction contract documents when such revisions
are required by changes in laws, rules. regulations, ordinances, codes or orders
enacted subsequent to the preparation of such studies, reports or documents, or
are due to other causes reasonably beyond DEVELOPER’s control but only to the
extent that such significant changes or revisions of previous studies increase
the overall amount of time intended for the

11



--------------------------------------------------------------------------------



 



Project.
     3.4.3 Renderings or Models for CRA
     Additional Services may include, upon the request of the CRA, providing
renderings or models for the CRA’s use to the extent that such services are not
expressly included in the Request for Proposal or other invitation for
procurement by the CRA identified on Schedule “1” of this Agreement.
     3.4.4 Alternate Bids
     Additional Services may include preparing documents for alternate bids
requested by CRA for contractor(s)’ work that is not completed.
     3.4.5 Unanticipated Procurement of Other Professional Services
     Additional Services may include the furnishing of services by independent
professional associates and consultants for other than the Professional Services
set forth in Section 3 or on Schedule “2” hereto that, according to the joint
determination by the CRA and DEVELOPER, each acting reasonably and in
good.faith, were not anticipated in either the Request for Proposal or other
procurement notice or in the related Proposal by the DEVELOPER (the “
Unanticipated Professional Services”). Moreover, if Unanticipated Professional
Services are subsequently designated by the CRA and DEVELOPER, each acting in
good faith, as Substituted Services, those services shall not be billed by the
DEVELOPER as Additional Services, but shall be considered to be included in the
Professional Services Fee for the Project. Unanticipated Professional Services
may include customary civil, structural, mechanical and electrical engineering
and customary engineering design incidental thereto, as well as the provision of
data or services if the CRA elects to engage a professional consultant under the
competitive selection procedures mandated by Fia. Stat. 287,055 to provide such
data or services in lieu of furnishing the same itself in accordance with said
Section.
     3.4.6 Agreed Travel
     Additional Services may include services requiring out-of-town travel
requested in writing from time to time by the CRA of the DEVELOPER (not
including visits to the construction site or to the CRA’s office as already
required by this Agreement), such as mill and shop inspection of manufactured or
fabricated items during construction. The limitations and procedures relating to
reimbursement of such expenses shall be subject to the terms of the City of West
Palm Beach Travel Policy, Policy 5-1, effective May 5, 2003 attached hereto as
Exhibit 3-1.
     3.4.7 Bid Protests, Re-Bidding or Renegotiating of Contracts
     Additional Services may include the provision of assistance to the CRA in
connection with bid protests or re-bidding contracts for construction materials,
equipment or services unless the need for said services arises from the act or
failure to act of the DEVELOPER.
     3.4.8 Surveys
     Additional Services may include the provision, requested by the CRA
following execution hereof, of any type of property, boundary, easement,
right-or-way, topographic and utility surveys and field surveys for design
purposes or DEVELOPER surveys and staking to enable the contractor(s) to proceed
with their work, as well as the provision of other special field surveys, unless
the scope of work in the RFP included a requirement of surveying in which case
the cost of the relating surveys shall already be included.
     3.4.9 DEVELOPER in Proceedings
     Additional Services may include preparation required to serve or serving as
a DEVELOPER or witness for the CRA in any litigation arbitration or other legal
or administrative proceeding

12



--------------------------------------------------------------------------------



 



involving the Project. However, the CRA shall have no responsibility for
additional services or otherwise for DEVELOPER being a named party or witness in
any proceeding and DEVELOPER shall be solely responsible for all such expenses.
     3.4.10 Redesign
     It is expressly agreed that any redesigning services to keep the Project
within the established Budget are included within the Services hereunder and
DEVELOPER shall not seek additional compensation beyond those imposed for the
purpose of keeping the Project within the established Budget.
3.5 Modifications by the CRA to the Project
     Notwithstanding the foregoing provisions, the CRA reserves the right to
make changes to the Project at any time, including alterations, reductions
therein or additions thereto. Upon receipt by the DEVELOPER of CRA’s written
notification of a contemplated change, the DEVELOPER shall in writing:
(i) provide a detailed estimate for the increase or decrease in construction and
design cost that would result from the contemplated change; (ii) notify the CRA
of any estimated change in the completion date; and (iii) advise the CRA how the
contemplated change shall affect the DEVELOPER’S ability to meet the completion
dates or schedules of this Agreement. If the CRA so instructs in writing, the
DEVELOPER shall suspend work on the portion of the scope of work affected by a
contemplated change, pending the CRA’s decision to proceed with the change. If
the CRA elects to make the change., the parties shall execute a written
amendment to this Agreement and the DEVELOPER shall not commence work on any
such change until such Amendment is signed by the parties. It is further
acknowledged and agreed that changes or revisions of services that do not
increase or change the overall estimate of time on the Project shall be
considered mere substitution of work or scope of work (“Substituted Services”)
already included in the Professional Service Fee hereunder. Substituted Services
shall not in any circumstances be considered compensable as Other Expenses
hereunder, and, to the extent that the event of Substituted Services causes an
overall reduction in the amount of time for services considered in the
Professional Services hereunder such shall result in pro-rata reduction of the
Professional Services Fee.
3.6 Delay
     DEVELOPER acknowledges responsibility for any delay damages suffered by the
CRA as a result of DEVELOPER’s negligent reckless or intentional wrongful
actions or inactions. In the event that the CRA suffers or reasonably believes
that it will suffer actual delay damages as a result of DEVELOPER’s aforesaid
actions or inactions, the CRA, in its sole discretion, said discretion to be
exercised reasonably and in good faith, shall have the right and be entitled to
withhold the amount of damages or loss from DEVELOPER’s payments, as reasonably
determined by the CRA. The withholdings of any amount pursuant to this provision
shall not be construed to Constitute a breach of this Agreement by the CRA.
     The DEVELOPER’s services shall be timely performed in compliance with
Schedule 3B hereto. If the DEVELOPER is delayed at any time in the progress of
his Services by any act, failure to act or neglect of the CRA, or any separate
developer or consultant hired directly by the CRA or by occurrences beyond the
control and without any fault or negligence of the DEVELOPER, the DEVELOPER
shall provide to the CRA within five (5) working days of the date the delay
began, written notice of the delay. Provided the DEVELOPER has timely notified
the CRA of the delay, the CRA shall amend Schedule 3B, in writing, for the time
delay actually caused by such occurrence, as determined by the CRA in its sole
discretion. This extension of time shall be the DEVELOPER’s sole and exclusive
remedy attributed to such delay.

[End of Schedule 3A]

13



--------------------------------------------------------------------------------



 



Exhibit 3-1

     
Effective Date
  Chapter 5
May 05, 2003
  General
 
  Policy 5-1

TRAVEL POLICY
AUTHORITY
This administrative policy is made pursuant to City Charter, Section 3.01(12)
and is in keeping with the provisions of Florida Statutes Section 112.061, as
modified by City ordinance.
POLICY STATEMENT
Travel must be for a public purpose and authorized in advance. Transportation
for higher education is not a public purpose under this policy.
PURPOSE
The purpose is to provide a method for travel authorization and to set forth
criteria and guidelines for travel and related expense reimbursement.
SCOPE OF APPLICABILITY
This policy applies to all travelers including elected officials, employees, or
others approved by the Mayor. Where provisions of this policy conflict with a
collective bargaining agreement the collective bargaining agreement will
prevail.
DEFINITIONS

  A.   Common Carrier — Train, bus, commercial airline operating scheduled
flights, or rental cars.     B.   Immediate Vicinity — An area within 20 miles
from the official headquarters to the destination.     C.   Official
Headquarters — City Hall or another City location where the employee reports to
work on a normal workday.     D.   Travel — Authorized official business away
from the immediate vicinity.     E.   Travel Expense — Lodging, meals,
transportation, gas purchased when using City car, mileage when using a personal
vehicle, tolls, parking fees and other incidental expenses incurred when
traveling.

SECTION I — AUTHORITY TO INCUR TRAVEL EXPENSES
All travel, except by the Mayor, a City Commissioner or the City Administrator,
must be authorized in advance by the appropriate department director or
designee. All travel by department directors must be approved by the City
Administrator or an Assistant City

1



--------------------------------------------------------------------------------



 



     
 
  Chapter 5
 
  General
 
  Policy 5-1

Administrator. All travel by Assistant City Administrators must be approved by
the City Administrator or the Mayor.
SECTION II — MEAL ALLOWANCE
Allowances for meals will be based on the following schedule:
Breakfast — When travel begins before 6 a.m. and extends beyond 8 a.m.
Lunch — When travel begins before 12 noon and extends beyond 2 p.m.
Dinner — When travel begins before 6 p.m. and extends beyond 8 p.m. or when
travel occurs during nighttime hours due to special assignments.
No allowance will be made for meals when travel is confined to the immediate
vicinity. No one, whether traveling in the state or out of the state, will be
reimbursed for any meal or lodging included in a convention or conference
registration fee that was paid by the City. Continental breakfasts, receptions,
and airline food are not considered meals.
SECTION III — TRANSPORTATION

  A.   Transportation must be by a usually traveled or most direct route. If a
person travels by an indirect route or any preferred class for one’s own
convenience, the traveler will pay the extra costs.     B.   Transportation must
be by the most economical and efficient means of travel, keeping in mind:

  •   The nature of the business;     •   The time of the traveler, impact on
the productivity of the traveler cost of transportation, and other allowable
expenses; and     •   The number of persons making the trip and the amount of
equipment or material to be transported.

  C.   Mode of Transportation:         Transportation must be justified on the
“Travel Request” form.

  1.   City Vehicle — will be used by a traveler on official business when one
is available and the use is feasible.     2.   Planes, Trains, Buses, etc. —
will be used by a traveler when most economical and feasible. Only “coach class”
fare will be paid by the City.     3.   Rental Car — may be used by a traveler
only when most economical and absolutely necessary. Justification must be
pre-approved on the “Travel Request”

2



--------------------------------------------------------------------------------



 



     
 
  Chapter 5
 
  General
 
  Policy 5-1

      form.     4.   Privately Owned Vehicles — may be used by a traveler on
official business, in lieu of City owned vehicles or common carrier, if
pre-approved on the “Travel Request” form. When authorized, the driver will be
compensated for mileage at a fixed rate per mile as shown, in Appendix 1, not to
exceed the cost of travel by common carrier.

  •   Reimbursement will not be allowed for expenditures related to the
operation, maintenance, and ownership of the privately owned vehicle.     •  
The traveler will be compensated for miles driven on official business.     •  
While at the travel destination, actual mileage may be allowed if driving is
necessary and a satisfactory explanation is provided.     •   Odometer readings
or mileage as published by the Department of Transportation is required for
claiming mileage.     •   Only one person per vehicle may be compensated for
mileage.

      D. If a traveler uses a common carrier and personally pays for the
transportation, proof of payment must be provided.

SECTION IV — LODGING
Overnight accommodations may be allowed when a traveler leaves the immediate
vicinity to attend an event, such as a conference or training. Accommodations
may be approved for the last day of the event if the traveler is expected to
return home after 10:00 p.m. Accommodations may be approved for the night before
an event if the traveler needs to begin travel before 6:00 a.m. in order to
reach the destination at the required time.
The point of origin is as follows:

  •   On a workday, the point of origin is the traveler’s residence or official
headquarters, whichever is closer to the destination     •   On a non-work day
the point of origin is the traveler’s residence

The maximum rate allowable for a traveler is single-occupancy unless additional
people who stay in the room are also authorized City travelers.

3



--------------------------------------------------------------------------------



 



     
 
  Chapter 5
 
  General
 
  Policy 5-1

SECTION V – MISCELLANEOUS PROVISIONS AND REGULATIONS
The City allows reimbursement for some miscellaneous expenses but excludes
others. The reimbursable expenses must be authorized, actually paid for by the
traveler, and supported by receipts.

A.   Reimbursable Expenses

  1.   Reasonable taxi or shuttle fare.     2.   Ferry fares; and bridge, road,
and tunnel tolls.     3.   Parking fees or emergency car storage.     4.  
Communication expenses (Must be documented as official business).     5.  
Gasoline and oil while driving City owned vehicles or rental cars.     6.  
Convention, conference or training course registration fees.     7.   Room taxes
when documented on a hotel bill. All travelers should use the Tax-Exempt
Certificate for accommodations in Florida.

B.   Non-Reimbursable Expenses

  1.   Tips and gratuities.     2.   Laundry and dry cleaning.     3.   Personal
and local telephone calls.

C.   Incidental Expenses

For overnight travel, an allowance of $2.00 per day may be claimed, without
receipts, for incidental expenses that are not reimbursable by the City as
actual expenses.
SECTION VI – TRAVEL FORMS
A. Travel Request
The “Travel Request” is used to pre-approve all travel except travel by the
Mayor, a City Commissioner, or the City Administrator. Any special circumstances
must be justified on the form and a cost-comparison provided.
A copy of the form and appropriate attachments must be included with every form
FN121 that is submitted to the Finance Department to request direct payment of
travel expenses. The original must be submitted with the “Travel Expense Report”
after the travel has been completed.

4



--------------------------------------------------------------------------------



 



     
 
  Chapter 5
 
  General
 
  Policy 5-1

B. FN121 — Direct Payment
FN121 is used to request advance payment of registration fees, hotel room, and
plane fare. An invoice or written cost estimate must be provided.
The form may also be used for pre-travel reimbursement of personally paid
expenses; written proof of payment must be provided.
C. FN118 — Travel Expense Report
FN118 “Travel Expense Report” is used to provide a mandatory detailed record of
all expenses for travel that is financed through expenditure of City funds. All
travelers must submit FN118 to the Director of Finance within ten business days
after returning from their trip.
Every traveler must complete this form even if all expenses were paid prior to
the travel and no money is owed either to the City or to the traveler.
If a traveler does not submit this form or if the Finance Department does not
approve it, the entire amount paid by the City will be reported to the IRS as
personal, taxable income.
All information about the travel and every allowable expense must be provided in
the appropriate sections of the form.
If reimbursement is requested for personally paid expenses, receipts or other
proof of payment must accompany the expense report.
D. Local Mileage Reimbursement Report
The “Local Mileage Reimbursement Report” is used to request payment when the
only travel expense is mileage.

  •   The driver must use a personal vehicle.     •   The distance must be 20
miles or less between locations.     •   Odometer readings and justification
must be provided.

Policy 5-1 is effective on this                      day of
                    , 2003.
 

     
 
Lois J. Frankel
   
Mayor
   

5



--------------------------------------------------------------------------------



 



     
Effective Date
  Chapter 5
February 20, 2002
  General
 
  Policy 5-1
 
  Appendix 1

RATES FOR MEALS AND MILEAGE
The Travel Policy of the City of West Palm Beach, Florida is set forth by City
ordinance. The ordinance provides that meal allowances and an allowance for
incidental expenses shall be the low rates of the High-low Rates Method as
issued by the Internal Revenue Service and allocated as below. The mileage
reimbursement is set as the mileage rate of the Internal Revenue Service.
The current amounts (effective January 1, 2004) are:

         
Breakfast
  $ 5.00  
Lunch
    9.00  
Dinner
    18.00    
Mileage
  $ .375    
Incidental Expenses
  $ 2.00  

Mileage rates in effect under this policy:

         
February 20, 2002 — December 31, 2002:
    .345  
January 1, 2003 — December 31, 2003
    .36  
January 1, 2004
    .375  

 



--------------------------------------------------------------------------------



 



SCHEDULE “3B”
PROFESSIONAL SERVICES
Agreed Completion Dates

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04-109

              Phase   Agreed Completion Date
 
  Phase 1 — 1. Programming   60 days after CRA furnishes items 3,4 and 6
 
  Delivery of Programming Report.   listed in Section 6.1.3 of Schedule 6 of the
 
      Agreement, unless extended by force majeure
 
      or other reason beyond DEVELOPER’s control.

[End of Schedule No. 3B]

14



--------------------------------------------------------------------------------



 



SCHEDULE “4”
TERM

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04-109

     The Term of this Agreement shall run from the date this Agreement is last
executed and shall continue for ninety (90) days, unless extended by written
amendment hereto, subject to the provisions of Sections 5 and 7, and Schedules
3.B, and 6 (Section 6.2) of the Agreement.
[End of Schedule No. 4]

15



--------------------------------------------------------------------------------



 



SCHEDULE “5”
SMALL BUSINESS GOAL FOR THE PROJECT

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04-109

     The DEVELOPER shall comply with the requirements of the City of West Palm
Beachs Small Business Program throughout the term of the Agreement. A copy of
the relevant sections of Chapter 66 of the City Code of Ordinances follow this
page and are incorporated herein.

16



--------------------------------------------------------------------------------



 



ARTICLE IX. SMALL BUSINESS PROGRAM*
 

*   Cross references: Businesses and business regulations ch. 22

 
Sec. 66-221. Short title.
     This article shall be known and may be cited as the “City of West Palm
Beachs Small Business Program Ordinance” or “small business program code.”
(Code 1979. § 2-451)
Sec. 66-222. Policy and purpose.
(a) The policy of the city is that all businesses be afforded an opportunity for
full participation in the city’s procurement system and that discrimination by
the city or its providers of goods, services or construction is prohibited.
(b) The purpose of the article is to serve the public interest by spurring
economic development through encouraging small businesses, including minority-
and women-owned businesses that meet the small business definition, to locate
and remain in the county and, especially, the city. Accordingly, this article
will afford opportunities and assistance to small businesses so that they may
gain experience, knowledge, technical capacity and resources and may have
obstacles to their success lessened. The city is committed to ensuring full and
equitable participation by small businesses in the provision of goods, services
and construction to the city.
(c) It is declared to be the policy of the city to take all necessary,
reasonable and legal action to prevent discrimination in its procurement
process, to ensure that all businesses, including small businesses, are afforded
the maximum opportunity to participate in the city’s procurement process and to
establish a recordkeeping system to monitor small business participation in
procurement.
(Code 1979. § 2-452)
Sec. 66-223. Definitions.
     The following words, terms and phrases, when used in this article, shall
have the meanings ascribed to them in this section except where the context
clearly indicates a different meaning:
     Best value shall have the same meaning set forth in article 11 of this
chapter.
     Bid means the process for competitive bidding through invitations to bid as
set forth in the procurement code.
     Certification means the process by which the small business division
determines a business meets the definition of a small or a minority- or
woman-owned business.

44



--------------------------------------------------------------------------------



 



     Certified business means a business that has been certified by the small
business division or whose certification from another agency has been accepted
and approved by the small business division manager.
     Commercially useful function means a function which results in the
provision of needed materials, supplies, equipment or services to the city. A
small business must demonstrate expertise in the commodity area that they are
supplying and those commodity area must be identified and listed in the
certification approval letter. Acting merely as a conduit to transfer funds to
another business does not constitute commercially useful function.
     Construction means the process, usually requiring the professional services
of an architect and/or engineer, for building, altering, repairing, improving or
demolishing any structure or building or other improvements of any kind to any
real property as determined by the procurement official.
     Contractor means a separate and distinguishable business entity
participating or seeking to participate in the performance of a contract,
excluding providers of goods.
     Controlled, for the purposes of determining whether a business is a
minority- or woman-owned business, means the minority, the woman or combination
of minorities and woman, as the context requires, who:
(1) Possesses legal authority and power to manage business assets, goodwill and
daily operations of the business; and
(2) Actively and continuously exercises such authority and power in determining
the policies and directing the operations of the business. The term “controlled”
for the purposes of determining whether a business is a small business shall
mean that no large business:
a. Possesses legal authority and power to manage business assets, goodwill and
daily operations of the business; and
b. Actively and continuously exercises such authority and power in determining
the policies and directing the operations of the business.
     Days means calender days unless specified otherwise.
     Debarment means the exclusion for cause of a vendor or contractor from
bidding and/or doing business with the city.
     Emergency procurement, as authorized by the mayor, means a procurement made
in response to a requirement when a delay caused by complying with all governing
rules, regulations and/or procedures would be detrimental to the interests,
health, safety or welfare of the city.
     Goal means the annual amount projected to be spent with small businesses
expressed as a percentage of the total dollar volume in procurements.
     Goal setting means a committee established pursuant to section 66-229.
     Goods means supplies, materials, products, machinery, equipment, furniture,
computers, vehicles, tools and other tangible property used by the city.
     Joint venture and partnership mean an association of two or more persons or
businesses to carry out a single business for profit for which purpose they
combine their property, capital, efforts, skills and knowledge and Includes
limited or general partnerships.
     Large business means a business that does not meet the definition of small
business as defined in this article.
     MB means a minority-owned business.

 



--------------------------------------------------------------------------------



 



     Minority person means an individual who is a citizen or lawful permanent
resident of the United States who is:
(1) An African American, a person having origins in any of the black racial
groups of Africa;
(2) A Hispanic American, a person of Spanish or Portuguese culture who has
origins in Central or South America, or the Caribbean, regardless of race;
(3) An Asian American, a parson having origins in any of the original peoples of
the Far East, Southeast Asia, the Indian subcontinent, or the Pacific Islands;
or
(4) A Native American, a person who has origins in any of the Indian tribes of
North America prior to 1835,
     Owned, for the purposes of determining whether a business is a minority- or
woman-owned business, means that the minorities or women, as the context
requires, shall possess an ownership interest of at least 51 percent. The term
“owned,” for the purposes of determining whether a business is a small business,
shall mean that no large business shall possess an ownership interest in excess
of 49 percent.
     Practicable means reasonably capable of being accomplished.
     Preferential programs means the preferences extended for small business
participation in city procurement.
     Prime contractor means any person or business entity who has a contract
with the city.
     Procurement code means the city’s procurement code set forth in this
chapter, as it may be amended from time to time
     Procurement goals means goals expressed as percentages of the total dollar
volume for participation of small businesses on individual bids, proposals,
resulting work authorizations purchase orders (POs) or city contracts.
     Professional services means any narrow discipline wherein a known
practitioner has, through education and experience developed expert advisory and
programming skills as a vocation, any service performed primarily by vocational
personnel which requires the certification of a professional before the services
are acceptable to the user of the service, or any other advisory study or
programming activity where the procurement official determines that the level of
skills and/or creativity of the potential or known practitioner warrant a
solicitation process other than the competitive bid process.
     Proposal means an executed formal document submitted by an offeror to the
city stating the goods, services and/or construction offered to satisfy the need
as requested in the requisition request for proposal, request for information or
request for qualifications.
     Quotation means any oral or written offer as a result of an informal
request by a vendor to the city to furnish specific goods, services and/or
construction at a stated price.
     Request for quotation means a request, either oral or written, to solicit
prices for specific goods, services and/or construction..
     Services means the furnishing primarily of labor, time and/or effort by a
contractor, wherein the provision of goods or other specific and products other
than reports studies, plans, advisories, contractual documents or other
documents, relating to the required performance is incidental or secondary. This
term “services” shall not include construction or employment agreements.
     Small business means a person or firm that:
(1) Has been in existence for at least one year and has filed a federal income

 



--------------------------------------------------------------------------------



 



tax return and includes regulated professionals, such as engineers, architects,
certified public accountants and attorneys, who have at least three years of
professional experience and who own businesses that have been in existence for
less than one year and may not have filed a federal income tax return;
(2) During the last three years (or less if the business has been in existence
for less than three years) has had average annual gross sales:

  a.   In commodities of less than $3,500,000,00;     b.   In professional
services of less than $3,500,000,00; or     c.   In construction of less than
$7,000,000,00; and

(3) Meets the certification criteria set forth in this article
     Small business committee means the committee established pursuant to
section 66-238.
     Small business listing means a supplier list of certified small businesses
by commodity codes established by the National Institute of Governmental
Purchasing (NIGP) and publisher by the small business division and made
available to contractors or vendors for use in identifying subcontractors and
material suppliers.
     Subcontractor means any person providing goods, services and/or
construction to a prime contractor for profit, if such goods, services and/or
construction are procured or used in fulfillment of the prime contractor’s
obligations arising from a contract with the city, excluding providers of goods
directly acquired by the city.
     Vendor means an actual or potential supplier of goods, services and/or
construction.
     WB means a woman-owned business.
(Code 1979. § 2-453)
  Cross references: Definitions generally, § 1-2.
Sec. 66-224. Scope.
(a) Except as otherwise provided in this article, this article shall apply to
the solicitation of all goods, services, professional services and construction
by the city.
(b) Businesses eligible to participate in this program must:
(1) Be certified by the small business division as meeting the definition of a
small business; and
(2) Be registered as a vendor by the city.
(Code 1979. § 2-454)
Sec. 66-225. Program administration.
     The director of the economic and community development department has the
overall responsibility for administering the small business program. The small
business division shall be responsible for developing, managing and implementing
the small business program on a day to-day basis. The director of the economic
and community development department may promulgate policies and procedures
consistent with this article and any federal or state law regulation or grant
requirement.
(Code 1979. § 2-455; Ord. No. 3691-03, §3, 9-29-2003)

 



--------------------------------------------------------------------------------



 



Sec. 66-226. Implementation.
     The city shall take all necessary and reasonable steps permissible by law
to ensure that certified small businesses have the maximum opportunity to
participate in the city’s procurement processes.
(1) The small business division manager shall:
a. Identify procurement opportunities for small businesses;
b. Analyze small business availability for the procurement of goods, services,
professional services and construction;
c. Prepare an annual budget detail that allocates resources including budget and
staff to carry out the mandates of this article;
d. Develop and maintain records of certified small businesses so that vendor
listings can be produced for use in identifying potential contractors,
subcontractors, material suppliers and providers of goods, services and
construction;
e. Recommend individual procurement goals to the goal setting committee;
f. Monitor and maintain records to verify steps taken and results achieved to
maximize small business participation;
g. Promote the city’s small business program;
h. Provide quarterly truth-in-reporting reports to the city commission and to
the small business committee detailing small business participation in the
city’s procurement. This report shall include both total dollars and percentages
and shall not omit any procurement in the calculation of such. The first
quarterly report shall be for the period ending June 30, 2001;
i. Refer small businesses to available programs that provide technical
assistance, including, but not limited to, business planning, financial aid and
other training for small businesses;
j. Recommend that the procurement official schedule pre-bid or pre-proposal
meetings where appropriate to inform potential contractors about small business
requirements and encourage small businesses to attend these meetings;
k. Provide Information and assistance to small businesses on certification
procedures, subcontracting practices and bonding requirements;
l. Plan and participate in training seminars for the purpose of informing
potential bidders/Proposers/Vendors of the city’s small business program;
m. Recommend that, when appropriate, the procurement official place notices of
procurement opportunities in small business trade association newsletters, local
or regional newspapers and minority and woman focused media; and
n. Collect and maintain data through software systems in order to report on
compliance with the article and monitor and report on utilization of minority-
and woman-owned business as compared to their availability.


 



--------------------------------------------------------------------------------



 



(2) The procurement official shall implement those requirements of this article
that are included within the authority and duties of the procurement official as
set forth in the procurement code, including, where appropriate ,revising the
procurement procedure
(3) Department directors shall, whenever practicable:
a. Separate discrete and unconnected work elements from projects for separate
contracts, where separation will not cause substantial adverse fiscal,
administrative, or legal impact;
b. Divide procurements into component parts or work elements on goal setting
worksheets so that the small business division can determine which small
businesses are available to participate as subcontractors; and
c. Establish delivery schedules that do not discourage small or large business
participation, especially in master agreements.
(Code 1979. §2-456)
Sec. 66-227. Waiver.
(a) Emergency waiver. Whenever an emergency procurement is authorized by the
mayor pursuant to the procurement code, the requirements of this article shall
be deemed waived.
(b) Single source waiver. Whenever the procurement official makes a single
source determination pursuant to the procurement code, the requirements of this
article shall be deemed waived.
(c) Performance waiver. The small business division manager may waive compliance
with this article it such compliance is no longer possible or practicable during
the period of performance of the contract.
(Code 1979. §2-457)
Sec. 66-228. Goals.
(a) Annual goal. Small business participation goals will be set on a procurement
by procurement basis as set forth in this article. At the request of the city
commission, but no less than on an annual basis, the small business division
shall provide a formal report on small business utilization and availability
data to the city commission. Upon evaluating such data, the city commission may
establish or revise an annual participation goal for the next fiscal year.
(b) Annual budget detail. Each department shall, by no later than October 1,
provide the small business division with its annual budget detail. The small
business division manager shall compile a prospective procurement list based on
the annual budget detail received from the individual departments and make these
listings available to the goal setting committee for their use and consideration
in establishing procurement goals and to the small business community for the
purpose of providing them with advance notice of upcoming opportunities.
(c) Goals for procurements over twenty-five thousand dollars. Specific goals for
each bid or proposal shall be adopted on a procurement by procurement basis.

 



--------------------------------------------------------------------------------



 



(1) Goal setting committee. The goals will be established by a goal setting
committee composed of a representative of administration, the small business
division, the parks and recreation department, the procurement division, the
public utilities department, and any other department or division as determined
by the mayor. The city attorney shall serve as legal advisor to the committee.
(2) Criteria for bid or proposal goal establishment. In setting bid or proposal
goals, the following factors shall be considered;
a. The type of work required;
b. The contracting and subcontracting opportunities for small businesses,
including support and ancillary services, and the number of certified small
businesses available in comparison with other registered vendors;
c. Past and current experience of the city in meeting its goal and the results
and reasons therefore; and
d. special circumstances relating to the procurement including, but not limited
to, scheduling constraints.
(3) Procedure for establishing an individual procurement goal.
a. The department responsible for the procurement shall prepare a goal setting
worksheet that identifies its various components. The goal setting worksheet
will be submitted to the small business division outlining the potential
contracting and subcontracting opportunities and the estimated percentage that
each bears to the total bid, proposal, work authorization, or procurement. The
goal setting worksheet shall show the scope of the work for each component that
has potential for being subcontracted and the qualifications required of the
subcontractor to do the work if they are not evident in the scope of work. The
goal setting worksheet shall also identify if the procurement has any other
specific requirements such as may be imposed by a federal/state grant. The goal
setting worksheet is forwarded to the small business division manager.
b. The small business division then compares the goal setting worksheet against
the listing of certified small business vendor database to determine the
availability of small businesses qualified to do the work in each potential
subcontract component, reviews the listing of other vendors and calculates the
goal for each bid, proposal and work authorization. Upon calculating the goal,
the small business division shall provide the completed goal setting worksheet,
the list of qualified small business vendors and the list of other vendors to
the procurement official, the department responsible for the procurement, and
all members of the goal setting committee. The individual goal set by the small
business division shall become final, unless a review is requested by the
procurement official, the department responsible for the procurement, or any
member of the goal setting committee within three business days of the goal
calculation by the small business division. If a review is requested, the small
business division shall coordinate the scheduling of a meeting of the goal
setting committee to review me goal calculation, such meeting to be held as soon
as practicable, but no later than within seven business days of the request.
c. The goal setting committee may approve the goals calculated by the small
business division or set other goals for the bid or proposal or work
authorization based on other information presented at the goal setting

 



--------------------------------------------------------------------------------



 



meeting. No individual procurement goal for small business participation may
exceed 50 percent. If there are no available certified small businesses for the
procurement no goal will be established.
d. The established goal shall be applied to the full monetary value of the
procurement; no portion of the procurement is exempt from consideration in
determining whether the goal was met or not.
e. In case of a certified small business submitting a bid as a prime contractor,
the small business is credited with meeting the percentage of the procurement
goal that the small business will perform with its own forces plus the
percentage of subcontractors awarded to other certified small businesses.
f. A single purpose joint venture or partnership consisting of a small business
where the small business owns and controls at least 51 percent of the entity and
a non-small business, functioning as a prime contractor, will be credited with
small business participation on the basis of percentage of ownership
participation in the work risk and profit by the small business.
g. Bidders or proposers will receive credit for small business participation
goal attainment only for subcontractors who are certified and licenced, if
required, in the specific area of expertise for which credit is sought at the
time of bid or proposal opening.
(d) Quotes for small procurements valued at $2,500,00 to $25,000.00. Whenever
practicable1 the procurement official shall obtain quotes from small businesses
when they are listed on the computerised supplier lists by NIGP codes.
(e) Procurement card and other purchases valued at less than twenty-five hundred
dollars. The procurement official shall encourage the use of small businesses.
(Code 1979. §2-458)
Sec. 66-229, Preferential programs.
     Although small business participation shall be strongly encouraged on all
procurements, the following preferences shall not apply to procurements valued
at less than $25,000.00:
(1) Bid preference (for procurements over twenty-five thousand dollars).
a. For procurements that involve an invitation to bid and when the bid providing
the best value to the city is less than $1,000,000.00 then the bidder selected
shall be the bidder that provides the best value for the city and meets the
small business goals, so long as that bid does not exceed the bid otherwise
providing the best value to the city by ten percent. If the bid providing the
best value to the city which meets the small business goal is more then ten
percent greater than the bid otherwise providing the best value to the city on
the bid, the city shall award the bid to such bidder and the small business
goals shall be deemed waived for such contract or work authorization.
b. For procurements or work authorisations using a competitive-bid basis and
when the bid providing the best value to the city is $1,000,000.00 or more, then
the award shall be made to the bid providing the best value to the city that
meets the small business goals, so long as that bid does not exceed the bid that
otherwise provides the best value to

 



--------------------------------------------------------------------------------



 



the city by $100,000,00. If the bid which meets the small business goal is more
than $100,000.00 greater than the bid that otherwise provides the best value to
the city, the city shall award the bid to such bidder and the small business
goals shall be deemed waived for such contract.
(2) Request for proposals preference (over twenty-five thousand dollars). For
procurements using requests for proposals, the procurement official or, if
applicable, evaluation committee established to evaluate the proposals, shall
consider compliance with the small business goals as a material criterion for
selection, i.e., such goals shall be given significant weight.
(Code 1979. § 2-459)
Sec. 66-230. Good faith efforts.
(a) Contractors submitting bids or proposals to provide goods, services and
construction to the city shall attempt to comply with small business
participation goals. In the event the goals are not achieved, the contractor
must include with its bid evidence of good faith efforts to achieve the goals. A
bidder or proposer may still be selected subject to the provisions of this
article, and the city shall consider the following criteria in determining good
faith efforts:
(1) Attendance at the pre-bid conference, if held;
(2) Whether and when the contractor provided written notice to all certified
small businesses that perform the type of work to be subcontracted appearing or
the listings by commodity codes established by NIGP as published by the small
business division and advising the small businesses;
a. Of the specific work the contractor intends to subcontract;
b. That their interest in the contract is being solicited; and
c. How to obtain information for the review and inspection of contracts, plans
and specifications;
(3) Whether the contractor selected feasible portions of work to be performed by
small businesses, including, where appropriate, dividing work elements in any
manner that maximize the opportunity for small business participation. The
ability of the contractor to perform the work with its own work force will not
in itself excuse a contractor from making positive efforts to meet goals for
small business participation on the contract;
(4) Whether the contractor considered all quotations received from small
businesses, and for those quotations not accepted, the contractor shall provide
a written explanation of why the small business will not be used during the
course of the contract. Receipt of a lower quotation from a non-small business
will not in itself excuse a contractor’s failure to meet project goals;
(5) Whether the contractor provided interested small businesses assistance in
reviewing the contract plans and specifications;
(6) Whether the contractor assisted interested small business firms in obtaining
information regarding required bonding lines of credit or insurance if such
assistance was necessary;
(7) Whether the contractor advertised the subcontracting opportunities in
publications of general circulation, trade associations, and small business
focused media;

 



--------------------------------------------------------------------------------



 



(8) Whether the contractor followed up initial solicitations of interest by
contacting small businesses to determine with certainty whether the small
business was interested;
(9) Whether the contractor negotiated in good faith with interested small
businesses, based on a reasonable investigation of their capabilities;
(10) Whether the contractor effectively used the services of available small
business associations (community organizations, contractors business groups);
local, state and federal small business assistance offices; and other
organizations that provide assistance in the recruitment and placement of small
business businesses;
(11) Whether the contractor has utilized small business subcontractors on other
(city and private sector) contracts within six months preceding the date of the
specific contract under consideration;
(12) Whether the contractor’s efforts were merely pro forma, given all relevant
circumstances, and could not reasonably be expected to provide sufficient small
business participation to meet the goals.
(b) This list is not intended to be all inclusive, and the city will consider
the quality, quantity, intensity and timeliness of the contractor’s efforts. The
small business division shall develop procedures and clarifications which
provide objective guidelines pertaining to the criteria for determining of good
faith efforts.
(c) It is the responsibility of the contractor to exercise good faith efforts.
Any act or omission by the city shall not relieve the bidder or proposer of this
responsibility.
(Code 1979. § 2-460)
Sec. 66-231. Bid and proposals requirements.
Bids and proposals shall include the following:
(1) A provision prohibiting any agreement between a contractor and a small
business where the small business promises not to provide subcontracting
quotations to other bidders or potential bidders.
(2) A statement that credit for small business subcontractors or partnerships
for goal attainment is applicable only for those which are certified by the city
in the specific area of expertise for which credit is sought at the time of the
bid opening.
(3) A requirement that the bidder or proposer shall provide, as appropriate,
such forms as needed to demonstrate compliance with this article
(4) A statement to the effect that if a contractor lists a small business who
has been decertified after submission of bids or proposals, but prior to the
award of the contract, the city shall require the contractor, within a specific
reasonable timeframe, to attain the small business goal with a certified small
business or demonstrate good-faith efforts.
(Code 1979. § 2-461)
Sec. 66-232. Contract.
The following shall be included in the body of the contract with the city for
the provisions

 



--------------------------------------------------------------------------------



 



of goods, services and construction:
(1) A provision indicating that this article is incorporated by reference.
(2) A requirement that the contractor shall comply with the commitment to use
small businesses made in their proposal or bid. Small businesses that no longer
remain associated with the contract of the contractor shall be replaced with
other certified small businesses unless approval to the contrary is granted by
the small business division manager.
(3) A requirement to maintain relevant records and information necessary to
document compliance with this article and to permit the city to inspect and
audit such records.
(Code 1979. § 2-462)
Sec. 66-233, Contract compliance requirements.
(a) The small business division will establish procedures for monitoring and
evaluating program performance and compliance. Failure to comply with the small
business requirements of an awarded contract may result in suspension or
debarment of the firms or individuals involved in accordance with all applicable
articles.
(b) Any contractor or firm who falsely represents that it is a small or
minority- or woman-owned business or any contractor or firm which submits a bid
or proposal which is determined to contain false representations as to the
utilization of small businesses may be disqualified from bidding, proposing, or
negotiating on any city procurement for 36 months.
(Code 1979. §2-463)
Sec. 66-234, Disqualification.
(a) The city reserves the right to reject any bid or proposal where the bidder
or proposer has previously failed to perform properly and who have done so by
commission or omission of an act of such serious and compelling nature that the
act indicates a serious lack of business integrity or honesty. Such acts
include, but are not limited to:
(1) Violating any applicable law, regulation, or contract provision relating to
the performance of obligations incurred under a city contract.
(2) Making or purporting to make any false statement or using deceit for the
purpose of influencing in any way any action of the city.
(3) Making false representations as a small business for the purposes of
qualifying for certification as such a business under this article.
(b) It is unlawful for any individual to falsely represent any entity as a
minority/woman or small business for purposes of qualifying for certification as
such a business under this article.
(c) Any contractor or firm which falsely represents to the city that it is a
small business firm and/or which represents that it will use the services or
commodities of a small business and subsequently does not do so, without prior
city approval, may be in breach of contract. Upon determination that a breach of
contract has occurred, the city shall have all available remedies for breach of
contract.
(Code 1979. § 2-464)

 



--------------------------------------------------------------------------------



 



Sec. 66-235. Documentation of small business subcontractor utilization and
payment.
     Every contract let by the city for the performance of work shall contain a
provision requiring the prime contractor to certify in writing that all small
business subcontractors, subconsultants, and suppliers have been utilized in
accordance with the participation levels provided by the prime contractor at the
time of contract and have been paid for work and materials from previous
progress payments received, less any retainage, prior to receipt of any further
progress payments. During the contract and upon completion of the contract, the
city shall require documentation from the prime contractor to certify
utilization and payment to small business subcontractors, subconsultants or
suppliers. This provision in no way creates any contractual relationship between
any subcontractor, subconsultant, or supplier and the city or any liability on
the city for the contractor’s failure to make timely payment to the
subcontractor, subconsultant or supplier.
(Code 1979. §2-465)
Sec. 66-236. Certification.
(a) Eligibility standards for small businesses. An eligible small business is a
business that meets the following criteria:
(1) Meets the definition of small business as set forth in this article;
(2) Has its principal place of business located within the county;
(3) Performs a commercially useful function and is responsible for execution of
a discrete element of work of a contract and carrying out its responsibilities
by actually performing, managing, and supervising the work performed; and
(4) Is not owned nor controlled by a large business as defined in this article.
(b) Eligibility standards for minority/woman business. Participation in the
preferential programs set forth in this article is limited to small businesses
only. A small business may additionally be certified as a minority or
woman-owned business. Additional certification as a minority or woman owned
business shall only be used by the city for data collection and monitoring
purposes. An eligible MB/WB is a business concern which meets all of the
criteria for a small business above and the following criteria:
(1) Is a business that is both owned and controlled by minorities or by women or
combination thereof. This means that minorities or women must own at least 51
percent of the business and that the management and daily business operations
are controlled by the minorities or women who own it.
(2) Is an independent business. The ownership and control by minorities and/or
women shall be real, substantial and continuing and shall continue beyond the
pro forma ownership of the firm as reflected in its ownership documents. The
minority or woman owners shall enjoy the customary incidents of ownership and
shall share in the risks and profits commensurate with their ownership
interests, as demonstrated by an examination of the substance rather than form
or arrangements. Recognition of the business as a separate legal entity for tax
or corporate purposes is not necessarily sufficient for recognition as a MB/WB.
In determining whether a potential MB/WB is an independent business, the city
shall consider all relevant factors, including, but not limited to, the date the
business was established, the adequacy of its resources for the type

 



--------------------------------------------------------------------------------



 



of work specified, and the degree to which financial, equipment leasing and
other relationships with nonminority firms vary from established Industry
practices.
a. Ownership. In determining ownership of the business, the contribution of
capital or expertise by the minority or woman owners to acquire their interest
in the firm shall be real and substantial, Examples of insufficient
contributions include, but are not limited to, a promise to contribute capital,
a note payable to the firm or its owners who are not minorities or women, or the
mere participation as an employee, rather than as a manager/owner. Businesses
which have had a transfer of ownership or control from a nonminority or man who
maintains any interest in the business to a minority or woman shall not be
considered for certification for one year of such transfer.
b. Control. The minority or woman owner must have operational and managerial
control of the business. The primary consideration determining operational
control and the extent to which the minority person or woman actually operates
the business will rest upon the peculiarities of the industry of which the
business is a part. Accordingly, in order to clarify the level of operational
involvement of the minority person or woman in the business to be certified as
an MB/WB, the following examples are put forth and are not to be all inclusive:
1. The minority person or woman must have experience in the industry for which
certification is sought.
2. The minority person or woman must be able to demonstrate that basic decisions
pertaining to the daily operation of the business are made independently.
3. The minority person or woman must have technical competence in the industry
for which certification is sought. The minority person or woman must have a
working knowledge of the technical requirements of the business needed to
operate in the industry.
c. Managerial control. Managerial control means that the minority or woman
demonstrates the ability to make independent and Unilateral business decisions
needed to guide the future and destiny of the business. For a minority or woman
to demonstrate the extent of their control, the following examples are put forth
and are not intended to be all inclusive:
1. Corporate bylaws or partnership agreements or other agreements should be free
of restrictive language which dilutes the minority’s or woman’s control, thus
preventing them from making those decisions that affect the destiny of the
business.
2. The minority person or woman should be able to clearly show, through
production of documents, the areas of control, such as, but not limited to:
i. Authority and responsibility to sign payroll checks and letters of credit;
ii. Authority for negotiations and signature responsibility for insurance and/or
bonds; and
iii. Authority for negotiations and/or execution of documents.

 



--------------------------------------------------------------------------------



 



if the owners of the firm who are not minorities or women are disproportionately
responsible for the operation of the firm, then the firm is not to be considered
an MB/WB within the meaning of this program. Where the actual management of the
firm is contracted out to individuals other than the owner, those persons will
be considered as controlling the business.
(c) Application procedures. All applicants wishing to be considered as certified
businesses for the benefits of this program must apply for small business
certification by completing a small business disclosure affidavit, provided by
the small business division. The small business division will prepare a
certification guidebook which will be distributed to interested small businesses
and which will provide guidelines for the preparation of a small business
certification application. Applicants must submit copies of the following
documentation as appropriate for their business Documents not in English shall
be accompanied by a certified translation.
(1) Corporations.
a. Proof of minority/woman status, e.g., copy of birth certificate, driver’s
license or other records, if applicable;
b. Articles of Incorporation including date approved by the state and any
subsequent amendments;
c. Bylaws;
d. Prior three years federal corporate tax returns (or less if the business has
been in existence less than three years), including all schedules; if a
regulated professional has been in practice less than one year, financial
statements reviewed by a certified public accountant for the period of
existence;
e. Resumes of principal and management personnel of business showing education,
training and employment with dates;
f. Stock transfer agreement;
g. License to do business in the county and any other necessary licenses;
h. Bank signature card;
i. Minutes of first corporate organizational meeting;
J. Last three months’ corporate payroll;
k. Stock ledger;
l. The corporation’s distribution of profits for the previous year;
m. Third-party agreements, such as rental and lease agreements, management
agreements or purchase agreements;
n. Stock certificates issued; and

o. Proof of stock purchase/capital invested.
(2) Partnerships.
a. Proof of minority/woman status, e.g., copy of birth certificate, driver’s
license or other documentation, if applicable;
b. Partnership agreement;
c. Bank signature card;

d. Prior three years’ federal tax returns (or less if the business has

 



--------------------------------------------------------------------------------



 



been in existence for less than three years) including all schedules; if a
regulated professional has been in practice less than one year, financial
statements reviewed by a certified public accountant for the period of
existence:
e. Resumes of all partners and management personnel showing education, training
and employment with dates;
f. License to do business in the county and any other necessary licenses;
g. Buy-out rights agreement;
h. Profit-sharing agreement;
i. Last three months payroll;
j. Proof of capital invested;
k. The partnership’s distribution of profits for the previous year; and
l. Third-party agreements, such as rental and lease agreements, management
agreements, or purchase agreements.
(3) Sole proprietors.
a. License to do business in the county and other necessary licenses;
b. Verification to do business under an assumed name (fictitious name
certificate);
c. Owner and management personnel resumes showing education training, and
employment with dates;
d. Prior three years’ federal tax returns (or less if the business has been in
existence less than three years) including all schedules; if a regulated
professional has been in practice less than one year, financial statements
reviewed by a certified public accountant for the period of existence; and
e. Proof of minority/woman status, e.g., copies of birth certificate, driver’s
license or other documentation.
(d) Application review procedures. Once an applicant has submitted the
disclosure affidavit and all supporting documentation, certification review will
be completed within 60 days and the following procedures will apply:
(1) The small business disclosure affidavit and all supporting documents will be
logged in as appropriate. Applications will not be processed until all documents
are received. The small business division will inform the applicant of any
missing documentation. Any applicant failing to submit the documentation within
30 days of the notice shall be deemed to have abandoned its application. A list
of required documentation will be provided with the application,
(2) The application will be reviewed for completeness and accuracy. References
will be called and information verified by third parties, when appropriate,
(3) When deemed appropriate by the small business division, a personal interview
(site visit) will be scheduled with the principal to discuss the documentation
submitted and to determine if the applicant meets the established criteria.
(4) Applicants approved for certification will be notified immediately by mail

 



--------------------------------------------------------------------------------



 



Certified small businesses shall be listed in the city’s small business computer
database.
(e) Dental of certification. Applicants denied certification shall be notified
by certified mail and informed of their right to appeal the denial. An applicant
denied certification may not reapply for certification for 120 days from the
denial of the certification.
(f) Appeal of certification denial. Any person or firm that believes it has been
wrongfully denied certification as a small business or MB/WB may file an appeal
in writing, signed and dated, with the small business division. The appeal shall
be filed no later than 15 days from the date of the notice of denied
certification.
(g) Hearing on appeal of certification denial. If an appeal is filed, an
administrative hearing will be conducted with the small business committee. The
hearing will be scheduled within 60 days of the filing of the request for
appeal. At the hearing, the committee may not consider any new information which
was not available at the time of the application. This hearing is the final step
available in the city’s administrative process for the denial of a certification
application. The small business committee will provide written notice as to the
outcome of the hearing within ten working days of the date of the hearing. Any
person who is a party to the proceeding before the small business committee may
appeal to the circuit court of the county in accordance with applicable state
appellate rules.
(h) Reciprocal certification. Only firms certified by the city or by any other
political subdivision or governmental entity and granted reciprocal
certification by the small business division will be used in determining goal
attainment and will have the advantage of preferential programs contained within
this article. Reciprocity shall be granted to small business firms which have
been certified by other jurisdictions which meet the certification standards of
this article and that provide documentation supporting such other certification.
Eligibility for reciprocal certification shall be contingent upon a
determination by the small business division manager that the standards of the
certifying jurisdiction meet the certification standards of the city. The small
business seeking reciprocal certification must submit to the small business
division a copy of the current certification from the certifying jurisdiction
and a copy of the completed application submitted to the certifying jurisdiction
along with any affidavits of continued eligibility.
(i) Recertification. Certified small business are required to submit an
affidavit of their continued eligibility as a small business every three years.
The small business division may conduct site visits or review documents to
ensure continued compliance as a small business. If there has been a change in
ownership interest and or control, the small business must notify the small
business division within 30 days of the change. Supporting documentation may be
required for continued certification. A company that fails to submit its
affidavit of continued eligibility or fails to submit documentation requested by
the small business division will no longer be deemed certified for purposes of
participation as a small business. The criteria for recertification shall be the
same as for certification. An applicant may request an appeal of denial of
recertification with 15 days of the date of notice of denial. The hearing shall
be conducted in the manner described above, and notice of the outcome of the
hearing shall be sent within ten working days of the hearing. This hearing shall
be the final step in the administrative review of denial of recertification. An
applicant denied recertification may not reapply for certification for 120 days
from the denial of recertification.
(j) Decertification. The small business division shall decertify the small
business if:
(1) The small business cannot be contacted at the last-known address;
(2) The small business is no longer in business;
(3) The small business is no longer licensed to do the type of business for

 



--------------------------------------------------------------------------------



 



which it was certified;
(4) The small business obtained its original certification and/or
recertification through false representation or deceit;
(5) The small business has experienced such a substantial change in ownership or
control that continued certification would be contrary to the policy of the
city’s small business program; or
(6) The small business has been disbarred or suspended as a vendor by the city’s
procurement official. At the expiration of any suspension, the firm may reapply
for certification.
The small business division shall notify the small business by certified mail
that decertification is recommended. The small business may request an appeal
hearing of the decertification within ten working days of the date of the
receipt of the notice. The hearing shall be conducted in the manner described in
subsections (f) and (g) of this section, and notice of the outcome of the
hearing will be sent within ten working days of the hearing. This hearing shall
be the final step in the administrative review of a decertification. Nothing in
this section shall prevent the small business division manager from commencing
an investigation regarding the legtimacy of a firm’s small business
certification based upon information received from an independent third party.
(Code 1979. § 2-465)
Sec. 66-237. Graduation from small business program.
          Participation in the small business preferential programs will be
dependent upon the small business’s need for the preferences extended to small
business under this article. A business shall not be eligible for continued
participation in the preferential programs contained in this article if the
business no longer meets the definition of small business contained in this
article
(Code 1979. § 2-467)
Sec. 66-238. Small business committee.
(a) There is hereby created and established the small business committee,
appointed by the mayor consisting of seven members. Members shall serve for
staggered terms of three years. Initially three members shall be appointed for a
term of three years, two members shall be appointed for a term of two years, and
two members shall be appointed for a term of one year. Vacancies shall be filled
in the same manner as the original appointments for the remainder of the vacant
term. Each member shall serve without compensation and may be removed by the
mayor without cause. All members must be residents of the county.
(b) The small business committee shall have the following duties and functions:
(1) To consider and decide any appeals of the small business division manager’s
decision to:
a. Not certify;
b. Not recertify; or
c. Decertify a person, firm, or business pursuant to this article
(2) To review proposed changes to this article and make recommendations to

 



--------------------------------------------------------------------------------



 



the mayor and city commission.
The only actions, decisions, and recommendations of the small business committee
that shall be binding on the city shall be the small business committee’s
decision regarding appeals related to certification decertification, and
recertification.
(c) A chair and vice-chair shall be elected by a majority vote of the small
business committee and shall serve for a term of one year. The duties of the
chair shall be to preside at small business committee meetings. The vice-chair
shall perform the duties of the chair in the chair’s absence.
(d) Meetings of the small business committee shall be hold at the call of the
chair or according to a meeting schedule adopted by the committee. Four members
of the small business committee shall constitude a quorum and a majority of the
quorum shall be sufficient to take action. The small business committee shall
adopt such rules for its operation, meetings and proceedings as it deems
desirable.
(Code 1979. § 2-468)

61



--------------------------------------------------------------------------------



 



SCHEDULE “6”
ADDITIONAL STANDARD TERMS AND CONDITIONS

     
Project:
  CITY CENTER PHASE 1
RFP#
  #03/04-109

6.1 Responsibilities of the CRA
     6.1.1 Designation of CRA Representative on Project
     The CRA agrees to designate, in writing, an individual to act as the CRAs
representative with respect to the Professional Services to be rendered
hereunder provided that such representative shall not have the authority to
amend or modify this Agreement. Such person shall have complete authority to
transmit instructions, receive information and interpret and define the policies
and decisions of the CRA with respect to the DEVELOPER’s Professional Services
hereunder.
     6.1.2 Specification of CRA Requirements for Project
     The CRA agrees to specify all criteria and provide information as to the
CRAs requirements for the Project, including design objectives and constraints,
space, capacity and performance requirements, flexibility and expendability and
budgetary limitations, as well as any design and construction standards that are
more stringent than the applicable building code. The CRA shall also assist
DEVELOPER by placing at DEVELOPER’s disposal all available information pertinent
to the Project including previous reports and any other data relative to design
or construction of the Project.
     6.1.3 Items to be Furnished upon the DEVELOPER’s Request
     The designated representative of the CRA will use reasonable efforts to
provide the following existing items requested by the DEVELOPER from time to
time with the understanding that time is of the essence:
     1. Data prepared by or services of others relevant to the Project;
     2. Appropriate professional interpretations of data prepared by or services
of others relevant to the Project;
     3. Environmental assessment and impact statements existing and in
possession of the CRA;
     4. Property, boundary, easement, right-of-way topographic and utility
surveys, existing and in possession of the CRA;
     5. Property descriptions; and
     6. Zoning deed and other land use restrictions as known by the CRA;
     6.1.4 Access to Property
     The CRA agrees to arrange for access to and make all provisions for
DEVELOPER to enter upon public and private property as required for the
DEVELOPER to perform services under this Agreement.
     6.1.5 Attendance at Meetings
     The CRA agrees that a representative of the CRA will attend all public
meetings and DEVELOPER meetings to which the CRA is requested to attend.

17



--------------------------------------------------------------------------------



 



6.2 Availability of Funds
     It is understood and agreed that the CRAs performance and obligation to pay
under this Agreement is contingent upon an annual appropriation for its purpose
by the CRA. The CRA will notify the DEVELOPER immediately to stop work if funds
are not appropriated and will guarantee DEVELOPER payment for all work performed
up to the time of any such instruction to stop work. Upon execution hereof, the
CRA will have appropriated funds sufficient for the Professional Service fee for
Phase 1 under this Agreement.
6.3 Representations of the DEVELOPER
     6.3.1 Warranty of Design and Constructability
     DEVELOPER hereby warrants and guarantees to CRA that DEVELOPER shall be
responsible for assuring that the Project, as designed by DEVELOPER , (i) is and
shall be designed with no material defects in design, determined in accordance
with sound architectural and engineering principles and generally accepted
industry standards; (ii) is and shall be designed in accordance with generally
accepted architectural and engineering standards, and (iii) is constructible.
Without waiver of CRA’s other rights and remedies CRA may require DEVELOPER to
perform again, at DEVELOPER’s sole cost and expense, any design services which
were not performed in accordance with the standards set forth in this section.
DEVELOPER hereby waives any claims which it may have or assert against the CRA
with respect to this section, except and unless and failure of DEVELOPER to
perform under this Section is, in whole or in part, due to the action or
inaction of the CRA. Without limiting any other remedy available to CRA, the
DEVELOPER shall furnish at its own expense any redesign or revisions to the
design documents necessary to correct any material errors, omissions, failures
or deficiencies in such documents with respect to the warranty of design and
constructability of the Project, and shall at its sole cost and expense, correct
any work performed in accordance with deficient documents. The CRA’s review or
approval of or payment for, any Services under this Agreement shall not be
construed as a waiver of any rights under this Agreement or any cause of action
arising out of performance under this Agreement. this section shall survive the
expiration or termination of this Agreement.
     6.3.2 Authority of DEVELOPER to Conduct Business
     The DEVELOPER hereby represents and warrants that DEVELOPER, its team
members and all sub-consultants, have and will continue to maintain all licenses
and approvals required to conduct business, and that they will at all times
conduct business activities in a reputable manner. Proof of such licenses and
approvals shall be submitted to the CRA upon request.
     6.3.3 No solicitation
     The DEVELOPER warrants that it has not employed or retained any company or
person, other than a bona fide employee working solely for the DEVELOPER to
solicit or secure this Agreement and that it has not paid or agreed to pay any
person company, corporation, individual, or firm, other than a bona fide
employee working solely for the DEVELOPER any fee, commission, percentage, gift,
or any other consideration contingent upon or resulting from the award or making
of this Agreement. In the event of a breach or violation of this provision by
DEVELOPER, the CRA shall have the right to terminate the Agreement without
liability and, at this discretion, to deduct from the contract price, or
otherwise recover the full amount of such fee, commission, percentage, gift or
consideration.
     6.3.4 Independent Contractor Relationship
     The DEVELOPER and its sub-consultants are, and shall be, in the performance
of all work services and activities hereunder, independent contractors and not
employees, agents, or servants of the CRA. All persons engaged in any of the
work or services performed pursuant to this Agreement shall at all times be
subject to the DEVELOPER’s sole direction supervision and

18



--------------------------------------------------------------------------------



 



control. The DEVELOPER shall exercise control over the means and manner in which
it and its employees perform the work, and in all respects the DEVELOPER’s
relationship and the relationship of its employees to the CRA shall be that of
independent Contractor and not as employees or agents of the CRA. The DEVELOPER
does not have the power or authority to bind the CRA in any promise, agreement
or representation other than specifically provided for in this Agreement. The
DEVELOPER shall be responsible to the CRA for all work or services performed by
the DEVELOPER or any person or firm engaged as a sub-DEVELOPER or subcontractor
to perform work in fulfillment of this Agreement.
     6.3.5 Personnel
     The DEVELOPER represents that it has or will secure at its own expense, all
necessary personnel required to perform its obligations hereunder. It is
understood and agreed that such personnel shall not be employees of or have any
contractual relationship with the CRA. All of the services required hereunder
shall be performed by the DEVELOPER or under its supervision, and all personnel
engaged in performing the services shall be fully qualified and, if required,
licensed or permitted under all applicable federal, state and local laws and
regulations to performed such services. The DEVELOPER warrants, moreover, that
all services shall be performed by skilled and competent personnel in accordance
with all applicable national, federal, state, and local professional and
technical standards. DEVELOPER more specifically acknowledges that; its
employees will not be eligible to participate in any employee benefit maintained
by the CRA; will not be covered by the CRA’s workers’ compensation insurance;
and DEVELOPER will be solely and exclusively responsible for payment of all
federal and state income, social security, unemployment and disability taxes due
in respect of all compensation and/or other consideration paid by the CRA to
DEVELOPER hereunder.
          6.3.5.1 Non-Discrimination by Developer. The DEVELOPER warrants and
represents that all of its employees and applicants for employment are treated
equally without regard to race, color, religion, disability, gender, age
national origin, ancestry marital status or sexual orientation.
          6.3.5.2 Fair Labor Standards Act. DEVELOPER is required to pay all
employees not less than the Federal minimum wage and to abide by other
requirements as established by the Congress of the United States in the Fair
Labor Standards Act as amended from time-to-time.
          6.3.5.3 Unauthorized Aliens. The CRA shall consider the employment by
DEVELOPER of unauthorized aliens a violation of section 274A(e) of the
Immigration and Nationalization Act. Such violation shall be cause for
unilateral cancellation of this Agreement.
          6.3.5.4 Possession of Firearms. Possession of firearms will not be
tolerated on CRA or City of West Palm Beach property. “Firearm” means any weapon
(including a starter gun or antique firearm) which will, is designed to, or may
readily be converted to expel a projectile by the action of an explosive; the
frame or receiver of any such weapon; any destructive device; or any machine
gun. No person who has a firearm in their vehicle may park their vehicle on CRA
property. Furthermore, no person may possess or bring a firearm on CRA property.
If any employee of an independent contractor or sub-contractor is found to have
brought a firearm on CRA property, said employee will be terminated from the CRA
project by the independent contractor or sub-contractor. If the sub-contractor
fails to terminate said employee, the sub-contractor’s agreement with the
independent contractor for the Project shall be terminated. If the independent
contractor fails to terminate said employee or fails to terminate the agreement
with sub-contractor who fails to terminate said employee the independent
contractor’s agreement with CRA shall be terminated

19



--------------------------------------------------------------------------------



 



     6.3.6 Selection of Sub-consultants.
     Other than the Team members identified in Section 7 of the Agreement, the
DEVELOPER shall obtain the prior written approval of the CRA as to each proposed
sub-consultant and the CRA reserves the right to reject the selection of a
particular sub-consultant and to inspect all facilities of any sub-consultant in
order to make a determination as to capability of the sub-consultant to perform
properly under this Agreement. If the DEVELOPER determines that it is necessary
to replace a particular sub-consultant to complete its part of the work on the
Project in a professional or timely fashion, the DEVELOPER shall promptly do so,
subject to prior written approval and acceptance of the new sub-consultants by
the CRA, which approval shall not be unreasonably withheld. All sub-consultant
agreements entered into by DEVELOPER with respect to the Project shall name the
CRA as a third-party beneficiary. CRA shall have the right to communicate with
sub-consultants in the presence of DEVELOPER. However, nothing in the foregoing
shall create any contractual relationship between sub-consultants and CRA.
     6.3.7 Absence of Arrears
     The DEVELOPER shall not pledge the credit of the CRA or City of West Palm
Beach or attempt to make the CRA a guarantor of payment or surely for any
contract, debt, obligation, judgment, lien, or any other form of indebtedness.
The DEVELOPER further warrants and represents that it has no obligation or
indebtedness that would impair to meet the completion dates or schedule of this
Agreement.
     6.3.8 Absence of Conflicts of Interest
     The DEVELOPER represents that it presently has no interest and shall
acquire no interest, either direct or indirect, which would conflict in any
manner with its performance hereunder. The DEVELOPER further represents that no
person having any interest shall be employed or engaged by it for said
performance. The DEVELOPER shall promptly notify the CRA in writing by certified
mail of all potential conflicts or interest for any prospective business
association, interest or other circumstance that may influence or appear to
influence the DEVELOPER’s judgment or quality of services being provided
hereunder. Said notification shall identify the prospective business interest or
circumstance and the nature of work that the DEVELOPER intends to undertake and
shall request the opinion of the CRA as to whether such association, interest or
circumstance would, in the opinion of the CRA constitute a conflict of interest
if entered into by the DEVELOPER. The CRA agrees to notify the DEVELOPER by
certified mail of its opinion within thirty (30) calendar days of receipt of the
said notification and request for opinion. If, in the opinion of the CRA, the
prospective business association, interest or circumstance would not constitute
a conflict of interest by the DEVELOPER, the CRA shall so state in its opinion
and the DEVELOPER may at its option, enter into said association, interest or
circumstance and it shall be deemed not in conflict of interest with respect to
services provided to the CRA by the DEVELOPER under the terms hereof.
     6.3.9 State Taxes
     The CRA is exempt from payment of Florida State Sales and Use Taxes. The
CRA agrees to sign on exemption certificate submitted by the DEVELOPER. The
DEVELOPER agrees and understands that it shall not be exempted from paying sales
tax to its suppliers for materials used to fulfill contractual obligations with
the CRA, nor is the DEVELOPER authorized to use the City of West Palm Beach or
CRA’s tax exemption number in securing such materials. The DEVELOPER shall be
responsible for payment of its own and its share of its employees’ payroll taxes
and benefits with respect hereof.
     6.3.10 Obligation to Furnish Documents to the CRA
     The DEVELOPER shall deliver to the CRA for approval and acceptance and
before being

20



--------------------------------------------------------------------------------



 



eligible for final payment of any amounts due copies of all documents and
materials prepared by and for the CRA in connection herewith.
     6.3.11 Public Entity Crime Act
     DEVELOPER represents that the execution of the Agreement will not violate
the Public Entity Crime Act, Section 287.133, Florida Statutes, which
essentially provides that a person or affiliate who is a contractor, developer,
or other provide and who has been placed on the convicted vendor list following
a conviction for a public entity crime may not submit a bid on contract to
provide any goods or service to CRA, may not submit a bid on a contract for the
construction or repair of a public building or public work, and may not be
awarded or perform work as a contractor or DEVELOPER under a contract with the
CRA and may not transact any business with CRA in excess of the threshold amount
set forth in the statute for a period of 36 months from the date of being placed
on the convicted vendor list. DEVELOPER represents that there has been no
determination that it committed a “public entity crime” and that it has not been
formally charged with committing a “public entity crime” and has not been placed
on the State Convicted Vendor List. Violation of this Section shall result in
termination of the Agreement and recovery of all moneys paid by CRA under this
Agreement and may result in debarment from the competitive procurement
activities.
     6.3.12 Compliance with Laws
     DEVELOPER shall comply with all applicable federal, state and local laws,
codes and ordinances in performing its duties, responsibilities and obligations
under this Agreement.
6.4 Public Records Law
     The DEVELOPER shall allow public access to all documents, papers, letters
or other material subject to the provisions of Chapter 119 Florida Statutes, and
made or received by the DEVELOPER in conjunction with this Agreement. Failure by
the DEVELOPER to grant such public access shall be grounds for immediate
unilateral cancellation of this Agreement by the CRA.
6.5 Confidentiality
     The DEVELOPER agrees that it will make no statements, press release or
publicity releases concerning this Agreement or its subject matter or otherwise
disclose or permit to be disclosed any of the data or other information obtained
or furnished in compliance with this Agreement, or any particulars thereof,
during the period of this Agreement, without first notifying the CRA and
securing its consent in writing. The DEVELOPER also agrees that it will not
publish, copyright or patent any of the data developed under this Agreement it
being understood that such data or information is the property of the CRA.
6.6 CRA’s Ownership of Documents
     All tracings, plans, drawings specifications, maps, computer files and/or
reports prepared or obtained under this Agreement, as well as all data
collected, together with summaries and charts derived therefrom, will be
considered works made for hire and will become the property of the CRA upon
completion or termination of this Agreement without restriction or limitation on
their use and will be made available, upon request, to the CRA at any time
during the performance of such services and/or upon completion or termination of
this Agreement. Upon delivery to the CRA of said document , the CRA will become
the custodian thereof in accordance with Chapter 119, Florida Statutes. The
DEVELOPER will not copyright any material and products or patent any invention
developed under this Agreement. The CRA will have the right to visit the site
for inspection of the work and the products of the DEVELOPER at any time.
DEVELOPER grants to the CRA an exclusive irrevocable and perpetual right and
license to use or re-use the plans, drawings, specifications and other materials
prepared by DEVELOPER or its sub-consultants in accordance

21



--------------------------------------------------------------------------------



 



with Section 287.055(10), Florida Statutes, and such use or re-use shall not be
considered procurement of professional services for a project or contract award.
Any re-use of DEVELOPER’s documents, except for the specific purpose for this
Project, will be at no additional cost to the CRA and at CRA’s sole risk,
without liability or legal exposure to DEVELOPER.
6.7 DEVELOPERs Competitive Negotiation Act
     The parties confirm that the procurement of the Professional Services
hereunder was the subject of the competitive selection and negotiation processes
mandated by Section 287.055 Florida Statutes unless specifically exempted
therefrom.
6.8 City of West Palm Beach Small Business Ordinance
     6.8.1 Small Business Program Ordinance
     The City of West Palm Beach, in an effort to encourage full and equitable
participation by small businesses operating in Palm Beach County in the
provision of goods and services to the City and CRA, has adopted the “Small
Business Program Ordinance” set forth in Chapter 66 of the Code of Ordinances.
The Small Business Program Ordinance is made part of this Agreement by reference
thereto. The DEVELOPER shall comply with the requirements of the Small Business
Program Ordinance throughout the term of this Agreement.
     6.8.2 Small Business Records
     The DEVELOPER agrees to maintain in an orderly fashion records that
document its compliance with the Small Business Program Ordinance with respect
to this Agreement and shall make said records available to the City and CRA for
inspection during reasonable business hours throughout the Term hereof.
Additionally, for purposes of enabling the City to track activity of small
businesses and to update its database accurately, the DEVELOPER agrees to
furnish to the City or CRA records and documentation evidencing all Small
Businesses that responded to proposal to work with DEVELOPER on this Project,
regardless or whether each Small Business ultimately contracted to work
hereunder.
6.9 Invoices and Audit of Records
     6.9.1 Invoices to the CRA
     The DEVELOPER will bill the CRA for services rendered upon completion of
deliverables as set forth in Schedule 2. Invoices received from the DEVELOPER
pursuant to this Agreement shall be reviewed and are subject to the prior
approval of the CRA to determine if services have been rendered in conformity
with Agreement. Invoices must reference the Project number and will, if approved
by the CRA for payment be paid within thirty (30) days following approval or
such other period allowed by law. The CRA shall only be required to pay interest
to DEVELOPER where payments are not made within the time constraints of the
Florida Prompt Payment Act, Section 218.70 et seq. Fla. Stat., incorporated by
reference herein.
     6.9.2 Charges Above the Professional Fee and Supporting Records
     Should the CRA deem that a change in the Professional Services fee is
appropriate, then a decrease or increase shall be agreed by the parties in
writing. The DEVELOPER shall maintain complete and orderly documentation
underlying all of its invoiced out of pocket expenses, including copies of paid
receipts, invoices, or other documentation acceptable to the CRA. Such
documentation shall be sufficient to establish that the expenses were actually
incurred and necessary in the performance of the Professional Services described
herein. Any travel, per diem, mileage, meals, or lodging expenses, the cost of
which are subject to the CRA’s prior written approval, shall be paid in
accordance with the rates and conditions established by applicable law or
ordinance.

22



--------------------------------------------------------------------------------



 



     6.9.3 Significance of “Final Invoice”
     In order for both parties herein to close their books and records, the
DEVELOPER shall clearly indicate “Final Invoice” on its final invoice to the CRA
for the Project. Such indication shall certify to the CRA that all services have
been properly performed and all charges and costs owed in connection with this
Agreement or the City Travel Policy have been invoiced to the CRA for the
Project. Since this account will thereupon be closed any and other further
requests for reimbursement or payment, if not properly included on this final
notice are waived by the DEVELOPER for the Project.
6.10 Access and Audit
     The DEVELOPER shall maintain (a) timesheets kept in a clear and orderly
fashion used to substantiate the monthly invoices to be submitted hereunder and
(b) adequate records to justify all charges, expenses, and costs incurred in
estimating and performing the work, as well as copies of communications
regarding the performance of its obligations under this Agreement, for at least
three (3) years after the date of final payment of this Agreement. The CRA shall
have access to such timesheets, books, records, and documents as required in
this Section for the purpose of inspection or audit during normal business
hours, at the DEVELOPER’s place of business located in the State of Florida
during the Term hereunder and for at least three (3) years after the date of
final payment of this Agreement.
6.11 Insurance
     6.11.1 Insurance Requirements Generally
     The DEVELOPER shall not commence work under this Agreement until it has:
(1) obtained all insurance required under this Section: (2) furnished
certificates of such insurance to the CRA; and: (3) obtained the written
approval by the CRA as to the sufficiency of such insurance. All insurance
polices applicable hereunder shall be issued by companies authorized to conduct
business under the laws of the State of Florida and as required under the RFP.
The certificates of insurance furnished to the CRA shall clearly indicate that
the DEVELOPER has obtained insurance of the type, amount and classification as
required for strict compliance with this Section and that any material change or
cancellation thereof will take effect only thirty (30) days after written notice
of same is provided to the CRA. Notwithstanding the provisions herein,
compliance with the foregoing requirements shall not relieve the DEVELOPER of
its liability and obligations under this Agreement.
     6.11.2 Required Types and Amounts of Coverage
               6.11.2.1 Without limiting its liability under this Agreement, the
DEVELOPER shall procure and maintain during the term of this Agreement the types
of insurance in the minimum amounts as follows:
1. General liability, including contractual liability insurance covering the
indemnification provision of this Agreement in the minimum amount of $5,000,000
per accident, $10,000,000 annual aggregate, to protect the DEVELOPER from claims
for damages for personal injury as well as from claims of property damages which
may arise from any operations under this Agreement, whether such operations be
by the DEVELOPER or by anyone directly or indirectly employed by the DEVELOPER;
2. Comprehensive automobile liability insurance in the minimum amount of
$1,000,000 per occurrence, $3,000,000 annual aggregate for bodily injury and
property damage liability to protect the DEVELOPER from claims for personal
injury as well as from claims for property damage, which may arise from the
ownership, use or maintenance of owned and non-owned automobiles, including
rented automobiles whether such operations are by the DEVELOPER or by anyone
directly or indirectly employed by the DEVELOPER; and

23



--------------------------------------------------------------------------------



 



3. Adequate Workers Compensation Insurance and Employer’s Liability Insurance in
at least such amounts as are required by law for all its employees per Florida
Statute 440.02.
               6.11.2.2 DEVELOPER shall require the architect and/or engineer
team member to procure and maintain during the term of this Agreement Standard
Professional Liability Insurance in the minimum amount of $1 000 000 per
occurrence, $2 000 000 annual aggregate;
               6.11.2.3 Certificates of Insurance shall be provided to the CRA
prior to execution of this Agreement, shall provide that no material alteration
or cancellation, including expiration and non-renewal, shall be effective until
receipt of the statutory written notice by the CRA.
               6.11.2.4 Anything to the contrary notwithstanding, the
liabilities of the DEVELOPER under this Agreement shall survive and not be
terminated, reduced or otherwise limited by any expiration or termination of
insurance coverages.
     6.11.3 CRA as Additional Named Insured
     All insurance, other than Professional Liability and Workers Compensation,
to be maintained by the DEVELOPER shall specifically name and include the CRA as
an “Additional Named Insured” Designation of the CRA as an “Additionally Named
Insured” shall be done by the issuance of a rider or endorsement by the Insurer,
as opposed to only the issuance of a Certificate of Insurance from the
DEVELOPER’s insurance agent. The CRA shall be exempt from, and in no way liable
for any sums of money which may represent a deductible in any insurance policy.
The payment of such deductible shall be the responsibility solely of the
DEVELOPER providing such insurance.
6.12 Indemnification
     To the fullest extent permitted by law the DEVELOPER shall indemnify and
hold harmless the CRA and its officers and employees from all liabilities,
damages, losses and costs, including but not limited to reasonable attorneys’
fees, to the extent caused by the negligence, recklessness or intentional
wrongful conduct of the DEVELOPER and any other persons directly or indirectly
employed or utilized by the DEVELOPER. The parties mutually acknowledge that the
provisions of §725.08, Fla, Stat., govern this provision. This indemnification
agreement is separate and apart from and in no way limited by, any insurance
provided pursuant to this Agreement or otherwise. This clause shall survive the
expiration or termination of this Agreement.
6.13 Successors and Assigns
     The CRA and the DEVELOPER each binds itself and its partners, successors,
executors administrators and assigns to the other party of this Agreement and to
the partners, successors, executors, administrators and assigns of such other
party, in respect to all covenants of this Agreement. Neither the CRA nor the
DEVELOPER shall assign, sublet, convey or transfer its interest in this
Agreement without the written consent of the other. Nothing herein shall be
construed as creating any personal liability on the part of any officer or agent
of the CRA that may be a party hereto, nor shall it be construed as granting any
rights or benefits hereunder to anyone other than the CRA and the DEVELOPER.
6.14 Communications and Notice
     All notice required by this Agreement to be sent to the CRA shall be sent
to the CRA via certified U.S. mail to:
West Palm Beach Community Redevelopment Agency

24



--------------------------------------------------------------------------------



 



c/o Dorritt Miller
200 2nd Street – P.O. Box 3366
West Palm Beach, FL 33402
     All notices required by this Agreement to be sent to the DEVELOPER shall be
sent via certified U.S. mail to the attention of the DEVELOPER at the address
indicated at the top of this Agreement.
6.15 Termination
     6.15.1 Right to Terminate
     The CRA may terminate this Agreement in whole or in part for cause in the
event that; (1) the DEVELOPER materially violates any provisions of this
Agreement or performs same in bad faith or (2) unreasonably delays the
performance of the Professional Services, upon written notice to the DEVELOPER
seven (7) days prior to termination (Termination for Cause).
     The CRA, in addition to the right and option to terminate given above, or
any other provisions set forth in this Agreement, expressly retains the right to
terminate hereunder at its sole option at any time for convenience, without
cause and without penalty, when in its sole discretion it deems such termination
is in the best interest of the CRA. Payment for services satisfactorily
performed shall be made in accordance hereunder (“Termination for Convenience”).
     The DEVELOPER shall have no right to terminate this Agreement for
convenience.
     Upon receipt of written notice of either Termination for Cause or
Termination for Convenience, the DEVELOPER shall promptly assemble and submit as
provided herein or as required in the written notice hereunder, all documents
including drawings, signed and sealed drawings, CADD files, calculations,
specifications, correspondence, and all other relevant materials associated with
the Project.
     6.15.2 Termination for Cause
     In the event this Agreement is terminated by the CRA for cause the CRA may
take over the Professional Services and complete them by contracting with
another DEVELOPER(s) or otherwise, and in such event, the DEVELOPER shall be
liable to the CRA for any additional cost incurred by the CRA due to such
termination. “Additional Cost” is defined as the difference between the actual
cost of completion of such incomplete services and the cost of completion of
such services which would have resulted from payments to the DEVELOPER hereunder
had the Agreement not been terminated. Payment for services satisfactorily
performed by the DEVELOPER prior to receipt of notice of Termination for Cause
and the CRA, shall be made in accordance with the payment procedures hereunder
and the CRA shall have no further liability for compensation for expenses or
fees to DEVELOPER. In the event of Termination for Cause, no payments to the
DEVELOPER shall be made (1) for services not satisfactorily performed and
(2) for assembly of submittal of documents for the services performed
satisfactorily or unsatisfactorily. In no event shall CRA be obligated to
compensate DEVELOPER for lost profits, or any resulting or consequential damages
in the event of Termination for Cause.
     6.15.3 Termination for Convenience
     In the event the CRA causes abandonment, termination or suspension of the
DEVELOPERs services or parts thereof without cause as provided above, the
DEVELOPER shall be compensated for services rendered up to the time of receipt
of said abandonment termination or suspension and for assembly and submittal to
the CRA of affected documents, and the CRA shall have no further liability for
compensation expenses or fees to DEVELOPER.

25



--------------------------------------------------------------------------------



 



     6.15.4 Implementation Procedures for Termination
     In the event of either Termination for Cause or Termination for
Convenience, as defined above, the DEVELOPER, upon receipt of the notice of such
termination, shall: (1) stop the performance of the Professional Services under
this Agreement on the date and to the extent specified in the notice of
termination; (2) place no further orders or subcontracts expect as may be
necessary for completion of any portion(s) of the services not terminated and as
authorized by the written notice; (3) terminate all orders and subcontract to
the extent that they relate to the performance of the services terminated by the
notice of termination; (4)transfer title to the CRA (to the extent that title
has not already been transferred) and deliver according to the manner, at the
times and to the extent directed by the CRA, all property purchased under this
Agreement and reimbursed as direct items of cost and not required for completion
of the services not terminated; (5) promptly assemble and submit as provided
herein all documents for the services performed, including drawings,
calculations specifications, correspondence, and all other relevant materials
affected by the termination; and, (6) promptly complete performance of any
services not terminated by the notice of termination.
6.16 Litigation; Waiver of Jury Trial
     This Agreement shall be governed and interpreted by the laws of the State
of Florida. The parties agree that the courts located in the State of Florida
shall have the exclusive jurisdiction of the parties and the subject matter of
any litigation, civil or administrative, arising hereunder. For purposes of
state court action, venue shall lie in Palm Beach County, Florida, and for
purpose of federal court action, venue shall lie in the Southern District of
Florida. No remedy herein conferred upon any party is intended to be exclusive
of any other remedy, and each and every such remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by stature or otherwise. No single or partial
exercise by any party of any right, power, or remedy hereunder shall preclude
any other or further exercise thereof. In the event that any legal action or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach default or misrepresentation in connection with any
provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorney’s fees, court costs, and all
expenses (including taxes) even if not taxable as court costs (including,
without limitation, all such fees, costs and expenses incident to appeals),
incurred in that action or proceeding, in addition to any other relief to which
such party or parties may be entitled. DEVELOPER and CRA hereby expressly waive
any rights either party may have to a trail by jury of any civil litigation
related to this Agreement.
6.17 Waiver
     The waiver of either party hereto of one provision shall not under any
circumstances constitute or be interpreted as a waiver of the same provision or
any other provision either at the time of the waiver or at any time in the
future. Nothing herein shall be interpreted to constitute a release of the
responsibility and liability of the DEVELOPER, Its employees sub-contractors,
agents and sub-DEVELOPERs for the accuracy and competency of their designs,
working drawings, Final Drawings, Specifications or other documents and works,
nor shall any approval by the CRA in connection with the Project be deemed to be
an assumption of such responsibility by the CRA for a defect or omission in
designs, working drawings, and specifications or other documents prepared by the
DEVELOPER, its employees, sub-contractors, agents or sub-DEVELOPERs. Nothing
herein shall be deemed to be a waiver of the limitation placed upon the CRA’s
liability as set forth in Florida Statutes, Section 768.28.

26



--------------------------------------------------------------------------------



 



6.18 Third Party Beneficiaries
     Neither DEVELOPER nor CRA intend to directly or substantially benefit a
third party by this Agreement. The parties agree that there are no third party
beneficiaries to this Agreement and that no third party shall be entitled to
asset a right or claim against either of them based on this Agreement.
6.19 Joint Preparation
     The parties acknowledge that they have sought and received competent legal
advise and counsel necessary for them to form a full and complete understanding
of all rights and obligations herein and that preparation of this Agreement has
been their joint effort. This document expresses their mutual intent and shall
not as a matter of judicial construction be construed more severely against one
of the parties than the other.
6.20 Severability of Provisions
     In the event that any term or provision hereunder (or the application
thereof to any person or circumstances) shall to any extent be held invalid or
unenforceable. It is agreed that the remainder of this Agreement (or the
application of such terms or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable), shall not be affected
and every other term and provision of this Agreement shall be deemed valid and
enforceable to the maximum extent permitted by law.
6.21 Entire Agreement
     The parties hereto agree that this Agreement sets forth the entire
agreement between the parties, and that there are no promises or understandings
other than those stated herein. None of the provisions, terms and conditions
contained in this Agreement may be added to, modified, superseded, or otherwise
altered, except by written addendum executed by the parties hereto as set forth
in Section 6.22 below. Time shall be of the essence for each and every provision
hereof.
6.22 Amendments
     Any amendments hereto: (1) shall be subject to the mutual written agreement
of the parties; (2) shall be attached hereto in the form of numbered addenda;
(3) shall be counter-signed by both parties; and, (4) shall become part of the
public records of the CRA. It is expressly understood, moreover, that no oral
discussions, assents or representations shall constitute an enforceable
amendment to this Agreement unless it is reduced to writing in accordance with
the procedures set forth in this paragraph.
[End of Schedule No. 6]

27